EXECUTION COPY

SECOND AMENDMENT TO UNSECURED TERM CREDIT AGREEMENT
This Second Amendment to Unsecured Term Credit Agreement (this “Amendment”) is
made as of September 24, 2013 (the “Amendment Effective Date”), by and among
BIOMED REALTY, L.P., a Maryland limited partnership (“Borrower”), KEYBANK
NATIONAL ASSOCIATION, as “Administrative Agent,” and such of the lenders
(“Lenders”) party to the Loan Agreement (defined below) constituting the
Requisite Lenders under the Loan Agreement, and, solely for the purpose of
agreeing to the terms and conditions of Section 5 below, BIOMED REALTY TRUST,
INC., a Maryland corporation (“Guarantor”).
R E C I T A L S
A.    Borrower, Administrative Agent, the Lenders executing this Amendment and
certain other Lenders have entered into that certain Unsecured Term Credit
Agreement dated as of March 30, 2012, as amended by that certain First Amendment
to Unsecured Term Credit Agreement dated as of August 2, 2012 (as it may be
further amended, the “Loan Agreement”). All capitalized terms used herein and
not otherwise defined shall have the meanings given to them in the Loan
Agreement.
B.    Borrower has requested that Administrative Agent and Lenders agree to
amend the Loan Agreement as provided herein.
NOW, THEREFORE, with reference to the foregoing Recitals, all of which are
incorporated herein by this reference, for valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
AGREEMENTS
1.Amendments to Defined Terms. The following Definitions from Article 1 of the
Loan Agreement are modified as follows:
A.    The defined term “Adjusted EBITDA” is hereby deleted in its entirety and
replaced with the following:
“Adjusted EBITDA” means, as of any date, (a) EBITDA with respect to the
Consolidated Group for the most recent Fiscal Quarter for which financial
results have been reported less (b) Capital Reserves for all Income-Producing
Projects owned by a member of the Consolidated Group or an Investment Affiliate
divided by four (4).
B.    The defined term “Adjusted NOI” is hereby deleted in its entirety and
replaced with the following:
“Adjusted NOI” means, as of any date with respect to any Project or group of
Projects, an annualized amount determined by multiplying four (4) times NOI of
such Project or group

80693167



--------------------------------------------------------------------------------




of Projects for the most recent Fiscal Quarter for which financial results have
been reported and deducting therefrom the then-current annualized Capital
Reserves with respect to such Project or group of Projects. For any Project or
group of Projects that were either (i) acquired by the Consolidated Group after
the first day of the Fiscal Quarter on which such Adjusted NOI is based, or (ii)
first opened for occupancy after the first day of such Fiscal Quarter, the
Adjusted NOI for such Project for such Fiscal Quarter shall be deemed to be
increased by the per diem Adjusted NOI for such Project after acquisition or
opening times the number of days in such Fiscal Quarter prior to the date of
acquisition or the date such Project was first opened for occupancy.
C.    The defined term “Adjusted Unencumbered NOI” is hereby deleted in its
entirety and replaced with the following:
“Adjusted Unencumbered NOI” means, as of any date, Adjusted NOI attributable to
Unencumbered Projects.
D.    The defined term "Base Rate" is hereby deleted in its entirety and
replaced with the following:
“Base Rate” means, as of any date of determination and as to any Type of Loan,
the rate per annum equal to the highest of (a) the Prime Rate in effect on such
date plus the then-current applicable “Base Rate Margin” as set forth in
Schedule 1.2 and (b) the Federal Funds Effective Rate in effect on such date
plus one-half of 1% (50 basis points) plus the then-current applicable “Base
Rate Margin” set forth in Schedule 1.2, and (c) the LIBOR Base Rate for a
one-month LIBOR Period commencing on such date plus the then-current applicable
“LIBOR Rate Margin” set forth in Schedule 1.2.
E.    The defined term “Capitalization Rate” is hereby deleted in its entirety
and replaced with the following:
“Capitalization Rate” means (i) seven and one-quarter percent (7.25%) with
respect to all Projects other than the CFLS Project, or (ii) six and one-quarter
percent (6.25%) with respect to the CFLS Project.
F.    The defined term “EBITDA” is hereby deleted in its entirety and replaced
with the following:
“EBITDA” means, with respect to any Person for any Fiscal Quarter, the Net
Income of such Person (from operations and from discontinued operations) for
that Fiscal Quarter, plus the following amounts to the extent they were deducted
in calculating such Person’s Net Income and minus the following amounts to the
extent they were added in calculating such Person’s Net Income, (i) interest,
income taxes, minority interests, Preferred Distributions,

- 2 -


 

--------------------------------------------------------------------------------




depreciation and amortization, (ii) provisions for gains and losses on sale of
investments and joint ventures, (iii) provisions for gains and losses on the
disposition of discontinued operations, (iv) rent adjustments and amortization
of intangibles required by acquisition accounting rules pursuant to GAAP, (v)
transaction costs of acquisitions not permitted to be capitalized pursuant to
GAAP (vi) impairment charges, property valuation losses, gains and/or losses
related to the extinguishment of debt and non-cash charges necessary to record
interest rate contracts at fair value, (vii) all other non-cash expenses
(including non-cash compensation, non-cash severance, foreign exchange losses
and other non-cash restructuring charges, to the extent not actually paid as a
cash expense), (viii) extraordinary or non-recurring items, and (ix) the effect
of any adjustment resulting from a change in accounting principles in
determining Net Income for such period of such Person for that Fiscal Quarter,
in each case as determined on a consolidated basis in accordance with Generally
Accepted Accounting Principles; provided, that in performing the foregoing
calculation of EBITDA with respect to the Consolidated Group, that portion of
EBITDA attributable to the Consolidated Group’s equity interests in any
Investment Affiliates shall be deducted, and the applicable Consolidated Group
Pro Rata Share of EBITDA in each such Investment Affiliate shall be added back
into the calculation.
G.    The defined term “Funds From Operations” is hereby deleted in its entirety
and replaced with the following:
“Funds From Operations” with respect to any fiscal period means (i) Net Income
(or, if applicable, net deficit under GAAP); (ii) less gains from property
sales; (iii) plus losses from property sales; (iv) plus depreciation and
amortization, including applicable amounts attributed from Projects owned by
Investment Affiliates; (v) plus Preferred Distributions and costs incurred in
connection therewith; and (vi) plus minority interest of exchangeable operating
partnership units as provided under GAAP, but, in each case under clauses (ii)
through (vi) without duplication and only to the extent that such items were
included in or excluded from the determination of Net Income or net deficit, as
applicable. For purposes of calculating Funds From Operations, gains and/or
losses related to the extinguishment of debt and derivatives will be excluded.
H.    The defined term “Gross Asset Value” is hereby deleted in its entirety and
replaced with the following:
“Gross Asset Value” means, as of any day, an amount equal to the sum of the
following assets then owned (or leased pursuant to a Mortgageable Ground Lease)
by a member of the Consolidated Group or an Investment Affiliate and valued as
follows: (i) Adjusted NOI attributable to Projects owned (or leased pursuant to
a Mortgageable Ground Lease) by a member of the Consolidated Group (or the
Consolidated Group Pro Rata Share thereof with respect to Projects owned (or
leased pursuant to a Mortgageable Ground Lease) by an

- 3 -


 

--------------------------------------------------------------------------------




Investment Affiliate) (excluding any such portion of such Adjusted NOI
attributable to (a) Projects that (1) were Unstabilized Projects at any time
during the Fiscal Quarter with respect to which Adjusted NOI is determined, and
(2) are not ground leased to a third party, (b) New Projects, or (c) Projects
disposed of during or after such Fiscal Quarter), divided by the Capitalization
Rate; plus, without duplication, (ii) with respect to each such Project that was
an Unstabilized Project and is not ground leased to a third party, the greater
of (a) the portion of such Adjusted NOI attributable to such Project (or the
Consolidated Group Pro Rata Share thereof with respect to any such excluded
Project owned (or leased pursuant to a Mortgageable Ground Lease) by an
Investment Affiliate), divided by the Capitalization Rate and (b) the GAAP Cost
Basis (or the Consolidated Group Pro Rata Share thereof with respect to any such
excluded Project owned (or leased pursuant to a Mortgageable Ground Lease) by an
Investment Affiliate) in such Project; plus (iii) the GAAP Cost Basis of all New
Projects (or the Consolidated Group Pro Rata Share thereof with respect to any
such New Project owned (or leased pursuant to a Mortgageable Ground Lease) by an
Investment Affiliate); plus (iv) the GAAP Cost Basis of all land, or rights in
land, that do not constitute a Project as of such date (or the Consolidated
Group Pro Rata Share thereof with respect to any such land, or rights in land,
owned (or leased pursuant to a Mortgageable Ground Lease) by an Investment
Affiliate) (provided that the amount contributed to Gross Asset Value under this
clause (iv) shall not exceed 10% of the total Gross Asset Value); plus (v) Note
Receivables which are Permitted Investments per the terms of Section 6.13(e)
hereof (provided that the amount contributed to Gross Asset Value under this
clause (v) shall not exceed 10% of the total Gross Asset Value); plus (vi) cash
and Cash Equivalents of the Consolidated Group as of such date of determination.
For purposes of determining Gross Asset Value, Projects with negative Adjusted
NOI shall be excluded from clause (i) of the preceding sentence.
I.    The defined term “Guarantee” or “Guaranteed Obligation” is hereby deleted
in its entirety and replaced with the following:
“Guarantee” or “Guaranteed Obligation” means, as to any Person, any
(a) guarantee by that Person of Indebtedness of, or other obligation performable
by, any other Person or (b) assurance given by that Person to an obligee of any
other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep‑well” or other arrangement of whatever nature given
for the purpose of assuring or holding harmless such obligee against loss with
respect to any obligation of such other Person; provided, however, that the term
Guaranteed Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guaranteed
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated

- 4 -


 

--------------------------------------------------------------------------------




or determinable amount of the related Indebtedness (unless the Guaranteed
Obligation is limited by its terms to a lesser amount, in which case to the
extent of such amount) or, if not stated or determinable, the reasonably
anticipated liability in respect thereof as determined by the Person in good
faith pursuant to Generally Accepted Accounting Principles.
J.    The defined term “Indebtedness” is hereby deleted in its entirety and
replaced with the following:
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts or other similar instruments, that are
issued or assumed as full or partial payment for Property or services rendered
(but excluding trade payables and liabilities that arise in the ongoing course
of business); (c) Capital Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
off-balance sheet obligations of such Person; (f) all non-contingent obligations
of such Person in respect of any repurchase obligation, takeout commitment or
forward equity commitment, in each case evidenced by a binding agreement (it
being understood that the term “Indebtedness” shall not include trade payables
incurred in the ordinary course of business or obligations of such Person under
purchase agreements pertaining to potential acquisition by such Person of
additional real properties (and related assets)); (g) net mark to market
exposure of such Person under any interest rate protection agreement (including,
without limitation, any interest rate swaps, caps, floors, collars and similar
agreements) and currency swaps and similar agreements; (h) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary non-recourse “carve-out” exceptions
for fraud, misapplication of funds, failure to procure insurance, failure to pay
property taxes, the unauthorized sale of a Project, the applicable lender’s
costs of enforcement of its loan documents, protective advances made by a
lender, voluntary bankruptcy, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to involuntary
bankruptcy, insolvency, receivership or other similar events)); and (i) all
Indebtedness of another Person secured by any Lien on Property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation, provided however that the
amount of Indebtedness attributed to the Person owning the Property subject to
such Lien shall be limited to the value of such Property. For the avoidance of
doubt, Indebtedness shall not include premiums or discounts related to ASC 805
or arising from the terms of any senior

- 5 -


 

--------------------------------------------------------------------------------




unsecured debt issued by Borrower. If (a) Indebtedness exists as to any member
of the Consolidated Group; (b) any member of the Consolidated Group provides
collateral in the form of cash or Cash Equivalents to secure such Indebtedness
(including by depositing such cash or Cash Equivalents into an escrow or deposit
account for the benefit of the holder of such Indebtedness) and (c) Borrower
elects in a writing delivered to the Administrative Agent to exclude such
Indebtedness from Indebtedness, then for purposes of Borrower’s covenants (x)
such Indebtedness (up to the amount of such cash or Cash Equivalents) shall be
excluded from Indebtedness; (y) such cash or Cash Equivalents shall be deemed
not to be an asset of any member of the Consolidated Group and (z) any Lien in
relation to such cash or Cash Equivalents shall not be a Lien for purposes of
this Agreement.
K.    The defined term “Lien” is hereby deleted in its entirety and replaced
with the following:
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any conditional sale or other title retention agreement, any
financing lease in the nature of a security interest, and/or the filing of any
financing statement (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) under the Uniform
Commercial Code or comparable Law of any jurisdiction with respect to any
Property.
L.    The defined term “Mortgageable Ground Lease” is hereby deleted in its
entirety and replaced with the following:
“Mortgageable Ground Lease” means any of the following: (i) any lease (a) which
is a direct lease granted by the fee owner of the applicable Project, (b) which
has a remaining term, as of the date such Project becomes an Unencumbered
Project, of not less than thirty (30) years, including extension options which
are exercisable solely at the discretion of the lessee thereunder, (c) under
which no material default has occurred and is continuing, (d) with respect to
which a leasehold mortgage may be granted, and (e) which the Administrative
Agent has otherwise reasonably determined is financeable, and (ii) each of the
following leases (as amended from time to time), but only if such lease is not
amended to shorten the term of such lease and no material default under such
lease has occurred and is continuing: (A) Lease Agreement dated as of April 3,
2007, as amended by the First Amendment to Lease dated as of August 18, 2008,
between University City Science Center, a Pennsylvania non-profit corporation,
and Wexford-UCSC II, LP, a Delaware limited partnership, for Units 1-4 of the
3711 Market Research Condominium located at 3711 Market Street, Philadelphia,
Pennsylvania, and (B) Lease Agreement dated as of April 3, 2007 between
University City Science Center, a Pennsylvania non-profit corporation, and
Wexford-UCSC II, LP, a

- 6 -


 

--------------------------------------------------------------------------------




Delaware limited partnership, for Units 6-7 of the 3711 Market Research
Condominium located at 3711 Market Street, Philadelphia, Pennsylvania.
M.    The defined term “Net Worth” is hereby deleted in its entirety.
N.    The defined term “Non-Recourse Indebtedness” is hereby deleted in its
entirety and replaced with the following:
“Non-Recourse Indebtedness” means (i) Indebtedness for which the liability of
the obligor thereunder (except with respect to fraud, Hazardous Materials Laws
liability and other customary non-recourse “carve-out” exceptions) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Law, and (ii) Indebtedness pursuant to which both: (A) none of
Borrower, Guarantor or Wexford Science & Technology, LLC guarantees the
repayment of such Indebtedness, and (B) the obligor under which is a Subsidiary
of Borrower and substantially all of the assets of such obligor consist of one
Project and assets related to such Project.
O.    The defined term “Permitted Business Activity” is hereby deleted into its
entirety and replaced with the following:
“Permitted Business Activity” means (a) the acquisition, development,
renovation, ownership, leasing, sale, operation and management of (i) buildings,
groups of buildings or condominium units in, or that are comprised of, one or
more buildings, that in any case are primarily used or intended to be used for
office, office/laboratory, research, or manufacturing purposes and related
building amenities and ancillary uses (like a datacenter), (ii) improvements
providing services or amenities ancillary to the foregoing, and (iii) parking
garages and parking spaces related to clauses (i) and (ii), and (b) additional
Permitted Investments expressly permitted under Section 6.13.
P.    The defined term “Project” is hereby deleted in its entirety and replaced
with the following:
“Project” means any parcel of real property or interest in any parcel of real
property located in (i) the 48 states that comprise the continental United
States of America, or (ii) the District of Columbia, or (iii) the United
Kingdom, or (iv) France, or (v) Germany, or (vi) Switzerland, which in each case
is owned, leased or operated (in each case in whole or in part) by Borrower, or
any of its Subsidiaries or Investment Affiliates and which is improved or being
improved, or has been ground leased to a third party who is expected to improve
such parcel or interest, with (a) a building or buildings primarily used or
intended to be used for office, office/laboratory, research, warehouse,
residential, retail, hospitality, educational, parking, or manufacturing
purposes or other ancillary purposes or (b) parking spaces. If any member of the
Consolidated Group or any Investment Affiliate owns, leases or operates less
than all

- 7 -


 

--------------------------------------------------------------------------------




of a Project, then the term “Project” shall mean and refer to that portion of
such Project that such entity owns, leases or operates.
Q.    The defined term “Request for Loan” is hereby deleted in its entirety and
replaced with the following:
“Request for Loan” means, as the case may be: (i) a written request for a Loan
substantially in the form of Exhibit D-1 for Domestic Currency Advances and (ii)
a written request for Loan in substantially the form of Exhibit D-2 for Foreign
Currency Advances, in each case, signed by (a) a Senior Officer of Borrower, and
properly completed to provide all information required to be included therein or
(b) with respect to requests for the continuation of LIBOR Rate Loans only, an
email request for such continuation provided by a Senior Officer of Borrower to
the Administrative Agent.
R.    The defined term “Secured Indebtedness” is hereby deleted in its entirety
and replaced with the following:
“Secured Indebtedness” means any Indebtedness of a Person that is (a) not owed
to a member of the Consolidated Group and (b) secured by (i) a Lien on a Project
or (ii) a pledge of any ownership interests in any other Person or on any other
assets, provided that the portion of such Indebtedness included in “Secured
Indebtedness” shall not exceed the aggregate value of the assets securing such
Indebtedness at the time such Indebtedness was incurred.
S.    The defined term “Senior Officer” is hereby deleted in its entirety and
replaced with the following:
“Senior Officer” means (a) the chief executive officer, (b) the president,
(c) the chief operating officer, (d) the chief financial officer, (e) the chief
accounting officer, (f) any senior vice president, (g) the vice president of
finance, (h) any executive vice president, or (i) with respect to requests for
the continuation of LIBOR Rate Loans only, the assistant treasurer, of any of
the members of the Consolidated Group or of any of their corporate general
partners or managing members, as applicable.
T.    The defined term “Stabilization” is hereby deleted in its entirety and
replaced with the following:
“Stabilization” means, as of any date with respect to any Project, that either
(i) the entire Project, or in the case of a Redevelopment Project, the
redeveloped portion thereof, was substantially completed one (1) year or more
prior to such date or (ii) the entire Project has, as of such date, tenants in
occupancy of eighty-five percent (85%) or more of the total Net Rentable Area
thereof, each of which is either paying rent or is obligated to begin paying
rent not later than ninety (90) days after the commencement date of such
tenant’s lease.

- 8 -


 

--------------------------------------------------------------------------------




U.    The defined term “Subsidiary” is hereby deleted in its entirety and
replaced with the following:
“Subsidiary” means, as of any date of determination and with respect to any
Person, (a) any corporation, limited liability company, partnership or other
Person (whether or not, in any case, characterized as such or as a joint
venture), whether now existing or hereafter organized or acquired: (i) in the
case of a corporation, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (ii) in the case of a partnership or limited
liability company, of which a majority of the partnership, membership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries; or (b) any other Person the accounts of which are
consolidated with the accounts of the designated parent.
V.    The defined term “Total Unencumbered Asset Value” is hereby deleted in its
entirety and replaced with the following:
“Total Unencumbered Asset Value” means, as of any day, an amount equal to the
sum of the following amounts for assets then owned or leased under a
Mortgageable Ground Lease by a member of the Consolidated Group or an Investment
Affiliate and valued as follows: (i) Adjusted NOI attributable to Unencumbered
Projects that are wholly owned (or wholly leased under a Mortgageable Ground
Lease) by Borrower or a Wholly-Owned Subsidiary of Borrower divided by the
Capitalization Rate (excluding, however, for purposes of this clause (i) and the
following clauses (ii) and (iii) any such portion of such Adjusted NOI
attributable to (a) Unencumbered Projects that (1) were Unstabilized Projects at
any time during the Fiscal Quarter with respect to which Adjusted NOI is
determined and (2) are not ground leased to a third party, (b) New Unencumbered
Projects, or (c) Unencumbered Projects disposed of during or after such Fiscal
Quarter); plus, without duplication (ii) the BioMed Pro Rata Share of Adjusted
NOI attributable to Unencumbered Projects that are wholly owned (or wholly
leased under a Mortgageable Ground Lease, or a combination of owned and leased
under a Mortgageable Ground Lease) by a member of the Consolidated Group other
than Borrower or a Wholly­Owned Subsidiary of Borrower, divided by the
Capitalization Rate; plus (iii) the Consolidated Group Pro Rata Share of
Adjusted NOI attributable to Unencumbered Projects that are wholly owned (or
wholly leased under a Mortgageable Ground Lease) by an Investment Affiliate,
divided by the Capitalization Rate, provided that in the case of clauses (ii)
and (iii), if the aggregate amount to be contributed to Total Unencumbered Asset
Value on account of the Unencumbered Projects described therein would exceed ten
percent (10%) of Total Unencumbered Asset Value, the excess of such aggregate
contribution over such maximum percentage shall be excluded; plus (iv) with
respect to Unencumbered Projects excluded from clauses (i), (ii) and (iii)
because they

- 9 -


 

--------------------------------------------------------------------------------




are Unstabilized Projects and not ground leased to a third party, the greater of
(a) the portion of such Adjusted NOI attributable to such Unstabilized Projects
(or the BioMed Pro Rata Share or Consolidated Group Pro Rata Share, as the case
may be, thereof with respect to any such Unstabilized Project owned by a member
of the Consolidated Group other than Borrower or a Wholly-Owned Subsidiary of
Borrower or owned by an Investment Affiliate), divided by the Capitalization
Rate; and (b) the GAAP Cost Basis (or the BioMed Pro Rata Share or Consolidated
Group Pro Rata Share, as the case may be, thereof with respect to any such
Unstabilized Project owned by a member of the Consolidated Group other than
Borrower or a Wholly-Owned Subsidiary of Borrower or owned by Investment
Affiliate) in such Unstabilized Project, provided that, in the case of clause
(iv), if the amount to be contributed to Total Unencumbered Asset Value on
account of the Unencumbered Projects described in such clause would exceed ten
percent (10%) of Total Unencumbered Asset Value, the excess of such contribution
over such maximum percentage shall be excluded; plus (v) the GAAP Cost Basis (or
the BioMed Pro Rata Share or Consolidated Group Pro Rata Share, as the case may
be, thereof with respect to any unencumbered land or rights in land owned by a
member of the Consolidated Group other than Borrower or a Wholly-Owned
Subsidiary of Borrower or by an Investment Affiliate) of all unencumbered land,
or interests in land, that do not constitute a Project, provided that, in the
case of clause (v), if the amount to be contributed to Total Unencumbered Asset
Value on account of the unencumbered land or interests in land described in such
clause would exceed ten percent (10%) of Total Unencumbered Asset Value, the
excess of such contribution over such maximum percentage shall be excluded; plus
(vi) the GAAP Cost Basis of all New Unencumbered Projects for which Adjusted NOI
has been reported and on or prior to such date of determination (or the BioMed
Pro Rata Share or Consolidated Group Pro Rata Share, as the case may be, of such
GAAP Cost Basis with respect to any New Unencumbered Project acquired by a
member of the Consolidated Group other than Borrower or a Wholly-Owned
Subsidiary of Borrower or by an Investment Affiliate), provided that with
respect to each of the foregoing clauses of this sentence, if (X) the amount to
be contributed to Total Unencumbered Asset Value on account of any single
Unencumbered Project would exceed twenty percent (20%) of Total Unencumbered
Asset Value, the excess of such contribution over such maximum percentage shall
be excluded and (Y) the amount to be contributed to Total Unencumbered Asset
Value on account of Foreign Projects would, in the aggregate, exceed fifteen
percent (15%) of Total Unencumbered Asset Value, the excess of such
contribution(s) over such maximum percentage shall be excluded; plus (vii)
Unencumbered Note Receivables which are Permitted Investments per the terms of
Section 6.13(e) hereof (valued at par value less impairments in accordance with
GAAP, and if owned by an Investment Affiliate, only the Consolidated Group Pro
Rata Share of such value); provided that, in the case of this clause (vii), if
the amount to be contributed to Total Unencumbered Asset Value on account of the
Unencumbered Note Receivables described in such clause would exceed ten percent
(10%) of Total Unencumbered Asset Value, the excess of such

- 10 -


 

--------------------------------------------------------------------------------




contribution over such maximum percentage shall be excluded plus (viii) cash and
Cash Equivalents of the Consolidated Group that is not subject to any pledge,
assignment or security interest in favor of a third party as of such date of
determination. For purposes of determining Total Unencumbered Asset Value,
Unencumbered Projects with negative Adjusted NOI, shall be excluded from clauses
(i), (ii) or (iii) above.
W.    The defined term “Unencumbered” is hereby deleted in its entirety and
replaced with the following:
“Unencumbered” means, with respect to (i) any property, that such property (a)
is owned or leased under a Mortgageable Ground Lease by Borrower, another member
of the Consolidated Group or an Investment Affiliate, (b) is not subject to any
Lien other than those Permitted Liens described in Subsections 6.14(a)-(f), (c)
is not subject to any Negative Pledge, (d) is free of all unremediated material
environmental and structural issues, (e) is not held by a Person any of whose
direct or indirect equity interests are subject to a Permitted Lien described in
Section 6.14(g) or a Negative Pledge unless a pari passu Lien has also been
granted securing the Borrower’s Obligations under this Agreement, and (f) if
such property is owned, directly or indirectly, by a member of the Consolidated
Group other than Borrower or Guarantor or by an Investment Affiliate, such owner
has not guaranteed the payment of any Indebtedness, unless such owner has also
guaranteed the Obligations under this Agreement and/or (ii) any Note
Receivables, that such Note Receivables (a) are owned by Borrower, another
member of the Consolidated Group or an Investment Affiliate, (b) are not subject
to any Lien (other than those Permitted Liens described in Subsections
6.14(a)-(f)) or any Negative Pledge, (c) the direct or indirect equity interests
in the holder of Note Receivables are not subject to any Lien (other than those
Permitted Liens described in Subsections 6.14(a)-(f)) or Negative Pledge, and
(d) if such Note Receivable is owned, directly or indirectly, by a member of the
Consolidated Group other than Borrower or Guarantor or by an Investment
Affiliate, such owner has not guaranteed the payment of any Indebtedness, unless
such owner has also guaranteed the Obligations under this Agreement. If a given
Project consists of (x) one or more portions that are Unencumbered and (y) one
or more portions that are not Unencumbered, then those portion(s) of such
Project that are Unencumbered property will constitute an Unencumbered Project
provided that such portion(s) constitute a legally subdivided parcel of property
(including, without limitation, a legally created condominium unit) that can be
legally transferred independent of any other portions of said Project.
X.    The defined term “Unsecured Debt Service Coverage Ratio” is hereby deleted
in its entirety and replaced with the following:

- 11 -


 

--------------------------------------------------------------------------------




“Unsecured Debt Service Coverage Ratio” means, as of any date, (a) an amount
equal to (x) Adjusted Unencumbered NOI, plus (y) the Unencumbered Note
Receivables Income, divided by (b) the Unsecured Debt Service Amount.
Y.    The defined term “Unsecured Revolving Credit Agreement” is hereby deleted
in its entirety and replaced with the following:
“Unsecured Revolving Credit Agreement” means that certain Amended and Restated
Unsecured Credit Agreement dated as of September 24, 2013 by and among the
Borrower, KeyBank and certain other lenders identified therein, as it may be
further amended or modified from time to time.
2.    Additional Defined Terms. Article 1 of the Loan Agreement is hereby
amended by the addition of the following new defined terms having the following
meanings as provided herein:
A.    “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
B.    “GAAP Cost Basis” means, with respect to any asset, the Consolidated
Group’s undepreciated GAAP cost basis in such asset.
C.    “New Project” means with respect to any Fiscal Quarter with respect to
which Adjusted NOI is determined, any Project that was acquired after the first
day of such Fiscal Quarter or any of the immediately preceding four (4) Fiscal
Quarters, but excluding any Project that both (a) was acquired or opened during
any of the immediately preceding four (4) Fiscal Quarters, and (b) with respect
to which, within ten (10) Banking Days after such Project was acquired, Borrower
delivered to Administrative Agent written notice electing not to treat such
Project as a New Project.
D.    “New Unencumbered Project” means with respect to any Fiscal Quarter with
respect to which Adjusted NOI is determined, any Unencumbered Project that was
acquired after the first day of such Fiscal Quarter or during any of the
immediately preceding four (4) Fiscal Quarters, but excluding any Project that
both (a) was acquired or opened during any of the immediately preceding four (4)
Fiscal Quarters, and (b) with respect to which, within ten (10) Banking Days
after such Unencumbered Project was acquired, Borrower delivered to
Administrative Agent written notice electing not to treat such Project as a New
Unencumbered Project.

- 12 -


 

--------------------------------------------------------------------------------




E.    “Note Receivables” means note receivables from loans to borrowers which
are not Affiliates of the Borrower or any other member of the Consolidated
Group.
F.    “Permitted Investments” is defined in Section 6.13.
G.    “Unencumbered Note Receivables” means Note Receivables that are
Unencumbered.
H.    “Unencumbered Note Receivables Income” means, as of any date, an
annualized amount determined by multiplying four (4) times the interest income
on account of Unencumbered Note Receivables actually received by Borrower or
another member of the Consolidated Group (or the Consolidated Group Pro Rata
Share thereof with respect to actual interest income on account of Unencumbered
Note Receivables actually received by an Investment Affiliate) for the most
recent Fiscal Quarter for which financial results have been reported.
3.    Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
A.    Loans. Section 2.1(b) of the Loan Agreement is hereby amended by adding
the phrase “or prepaid” at the end of the last sentence of such Section. Section
2.1(j) of the Loan Agreement is hereby deleted in its entirety and replaced with
the following:
“(j) A Request for Loan shall be irrevocable upon the Administrative Agent’s
first notification thereof, unless otherwise agreed to by the Administrative
Agent.”
B.    Increase in Aggregate Commitment. Section 2.8(vi) and 2.8(vii) are hereby
deleted in their entirety and replaced with the following:
“(vi)    no Default or Event of Default exists;
(vii)    On the effective date of such increase Borrower shall deliver to the
Administrative Agent a Certificate of a Responsible Official signed by a Senior
Officer on behalf of Borrower stating that the representations and warranties
contained in Article 4 (other than (i) representations and warranties which
expressly speak as of a particular date and (ii) as otherwise disclosed by
Borrower and approved in writing by the Requisite Lenders) will be true and
correct in all material respects, both immediately before and after giving
effect to such increase, as though such representations and warranties were made
on and as of that date; and”
C.    Increase in Aggregate Commitment. The following is hereby added as a new
Section 2.8(viii) of the Loan Agreement:

- 13 -


 

--------------------------------------------------------------------------------




“(viii)    no Lender shall be an Increasing Lender without the written consent
of such Lender, which consent such Lender may withhold in its sole and absolute
discretion.”
D.    Increased Commitment Costs. Section 3.4 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:
3.4 Increased Commitment Costs. If any Lender shall determine in good faith that
the introduction after the Closing Date of any applicable Law or guideline
regarding capital or liquidity adequacy, or any change therein or any change in
the interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Lender (or its LIBOR Lending Office) or any corporation
controlling such Lender, with any request, guideline or directive regarding
capital adequacy (whether or not having the force of Law) of any such central
bank or other authority not imposed as a result of such Lender’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender and (taking into consideration
such Lender’s or such corporation’s policies with respect to capital and
liquidity adequacy and such Lender’s desired return on capital) determines in
good faith that the amount of such capital is increased, or the rate of return
on capital is reduced, as a consequence of its obligations under this Agreement,
then, within ten (10) Banking Days after demand of such Lender, Borrower shall
pay to such Lender, from time to time as specified in good faith by such Lender,
additional amounts sufficient to compensate such Lender in light of such
circumstances, to the extent reasonably allocable to such obligations under this
Agreement, provided that Borrower shall not be obligated to pay any such amount
which arose prior to the date which is one hundred eighty (180) days preceding
the date of such demand or is attributable to periods prior to the date which is
one hundred eighty (180) days preceding the date of such demand (except that, if
the applicable Law or guideline or change therein giving rise to such increased
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof). Each
Lender’s determination of such amounts shall be conclusive in the absence of
manifest error. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives promulgated thereunder and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case under this clause (ii) pursuant to Basel III, shall be deemed to be a
“change” under this Section 3.4 and shall entitle the Lenders to recover the
amounts described in this Section 3.4, regardless of the date enacted or
adopted. Notwithstanding the foregoing, no Lender shall be compensated for any
such circumstances if such Lender is otherwise fully compensated for such
circumstances by the payment of Mandatory Costs or through a change in the
Reserve Percentage.

- 14 -


 

--------------------------------------------------------------------------------




E.    Payments and Fees. Sections 3.5(a) and 3.9(e) of the Loan Agreement are
hereby deleted in their entirety and replaced with the following:
"(a)    If, after the date hereof, the existence or occurrence of any Special
LIBOR Circumstance:
(i)    shall subject any Lender or its LIBOR Lending Office to any tax, duty or
other charge or cost with respect to any LIBOR Rate Advance, any of its Notes
evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate Advances, or
shall change the basis of taxation of payments to any Lender attributable to the
principal of or interest on any LIBOR Rate Advance or any other amounts due
under this Agreement in respect of any LIBOR Rate Advance, any of its Notes
evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate Advances,
excluding (i) taxes imposed on or measured in whole or in part by its overall
net income (including taxes on gross income imposed in lieu of net income,
minimum taxes or branch profits taxes and franchise taxes) by (A) any
jurisdiction (or political subdivision thereof) in which it is organized or
maintains its principal office or LIBOR Lending Office or (B) any jurisdiction
(or political subdivision thereof) in which it is “doing business”, (ii) any
withholding taxes or other taxes imposed by the United States of America on the
day such Lender becomes a Lender hereunder or for any period with respect to
which it has failed, for any reason, to provide Borrower with the appropriate
form or forms required by Section 11.21, to the extent such forms are then
required by applicable Laws to establish a complete exemption, and (iii) any
withholding taxes imposed under FATCA;
(ii)    shall impose, modify or deem applicable any reserve not applicable or
deemed applicable on the date hereof (including any reserve imposed by the Board
of Governors of the Federal Reserve System, special deposit, compulsory loan,
insurance charge, capital, liquidity or similar requirements against assets of,
deposits with or for the account of, or credit extended by, any Lender or its
LIBOR Lending Office); or
(iii)    shall impose on any Lender or its LIBOR Lending Office or the London
interbank market any other condition affecting any LIBOR Rate Advance, any of
its Notes evidencing LIBOR Rate Loans, its obligation to make LIBOR Rate
Advances or this Agreement, or shall otherwise affect any of the same;
and the result of any of the foregoing, as determined in good faith by such
Lender, increases the cost to such Lender or its LIBOR Lending Office of making
or maintaining any LIBOR Rate Advance or in respect of any LIBOR Rate Advance,
any of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR

- 15 -


 

--------------------------------------------------------------------------------




Rate Advances or reduces the amount of any sum received or receivable by such
Lender or its LIBOR Lending Office with respect to any LIBOR Rate Advance, any
of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate
Advances, then, within five (5) Banking Days after demand by such Lender (with a
copy to the Administrative Agent), Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction (determined as though such Lender’s LIBOR Lending Office had
funded 100% of its LIBOR Rate Advance in the London interbank market), provided,
that with respect to any additional amount arising as a result of the occurrence
of an event described in clause (i) above, Borrower shall not be obligated to
pay any such amount which arose prior to the date which is ninety (90) days
preceding the date of such demand or is attributable to periods prior to the
date which is ninety (90) days preceding the date of such demand (except that,
if the Special LIBOR Circumstance giving rise to such increased costs or
reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof). A statement of
any Lender claiming compensation under this subsection shall be conclusive in
the absence of manifest error."
“(e)    Each payment of any amount payable by Borrower or any other Party under
this Agreement or any other Loan Document shall be made without setoff or
counterclaim and free and clear of, and without reduction by reason of, any
taxes, assessments or other charges imposed by any Governmental Agency, central
bank or comparable authority, excluding (i) taxes imposed on or measured in
whole or in part by any Lender’s overall net income (including taxes on gross
income imposed in lieu of net income tax, minimum taxes, branch profits taxes or
franchise taxes) by (A) any jurisdiction (or political subdivision thereof) in
which such Lender is organized or maintains its principal office or LIBOR
Lending Office or (B) any jurisdiction (or political subdivision thereof) in
which such Lender is “doing business”, (ii) any withholding taxes or other taxes
imposed by the United States of America on the day such Lender becomes a Lender
hereunder or for any period with respect to which any Lender has failed, for
whatever reason, timely to provide Borrower with the appropriate form or forms
required by Section 11.21, to the extent such forms are then required by
applicable Laws to establish a complete exemption, and (iii) any withholding
taxes imposed under FATCA (all such non excluded taxes, assessments or other
charges being hereinafter referred to as “Taxes”). To the extent that Borrower
is obligated by applicable Laws to make any deduction or withholding on account
of Taxes from any amount payable to any Lender under this Agreement, Borrower
shall (i) make such deduction or withholding and pay the same to the relevant
Governmental Agency and (ii) pay such additional amount to that Lender as is
necessary to result in that Lender’s receiving a net after Tax amount equal to

- 16 -


 

--------------------------------------------------------------------------------




the amount to which that Lender would have been entitled under this Agreement
absent such deduction or withholding.”
F.    Representation and Warranties. Section 4.26 of the Loan Agreement is
hereby deleted in its entirety. Sections 4.4, 4.5, 4.10, 4.19 and 4.21 of the
Loan Agreement are each hereby deleted in its entirety and replaced with the
following:
4.4    Subsidiaries. Schedule 4.4 hereto correctly sets forth the names, form of
legal entity, and the identity of any member of the Consolidated Group that is a
record owner thereof and jurisdictions of organization of all Subsidiaries of
Parent. Unless otherwise indicated in Schedule 4.4, all of the outstanding
shares of capital stock, or all of the units of equity interest, as the case may
be, of each such Subsidiary are owned of record and beneficially by Parent,
there are no outstanding options, warrants or other rights to purchase capital
stock of any such Subsidiary, and all such shares or equity interests so owned
are duly authorized, validly issued, fully paid and nonassessable, and were
issued in compliance with all applicable state and federal securities and other
Laws, and are free and clear of all Liens, except for Permitted Liens.
Notwithstanding anything to the contrary contained in this Agreement,
(i) Borrower may at any time from and after the Closing Date provide the
Administrative Agent with written updates to Schedule 4.4 and (ii) any updates
to the list of Subsidiaries provided in Schedule 1 to any Compliance Certificate
shall be deemed to automatically amend Schedule 4.4 hereto.
4.5    Financial Statements. All financial statements and other information
previously delivered to the Administrative Agent by Borrower fairly present in
all material respects as of the date thereof the financial condition, results of
operations, cash flows and/or other information described therein.
4.10    Litigation. Except for (a) any matter that is not $10,000,000 or more in
excess of the amount that is fully covered as to subject matter and amount
(subject to applicable deductibles and retentions) by insurance for which the
insurance carrier has not asserted lack of subject matter coverage or reserved
its right to do so, (b) any matter, or series of related matters, involving a
claim against Parent or any of its Subsidiaries of less than $20,000,000 (or, in
each case in which this representation and warranty is remade after the Closing
Date, less than $20,000,000 or such greater amount that the Administrative Agent
has reasonably determined, after full written disclosure thereof by Borrower to
the Administrative Agent, would not constitute a Material Adverse Effect), (c)
matters of an administrative nature not involving a claim or charge against
Parent or any of its Subsidiaries and (d) matters set forth in Schedule 4.10,
there are no actions, suits, proceedings or investigations pending as to which
Parent or any of its Subsidiaries have been served or have received notice or,
to the best knowledge of Borrower, threatened against or affecting Parent or any
of its Subsidiaries or any Project of any of them before any Governmental

- 17 -


 

--------------------------------------------------------------------------------




Agency, mediator or arbitrator. As of the Closing Date, there are no judgments
outstanding against or affecting the Parent or any of its Subsidiaries or any
Project individually involving amounts in excess of $50,000,000 or, on an
aggregate basis, involving amounts in excess of $100,000,000.
4.19    Projects. All of Borrower’s and Guarantor’s and their respective
Subsidiaries’ Projects are in good repair and condition, subject to ordinary
wear and tear, other than with respect to (i) deferred maintenance existing as
of the date of acquisition of such Project as permitted in this Section 4.19,
(ii) Projects currently under development or redevelopment, (iii) defects
relating to Projects which would not constitute a Material Adverse Effect and
(iv) casualty and condemnation. Borrower and Guarantor further have completed or
caused to be completed an appropriate investigation of the environmental
condition of each such Project as of the later of (a) the approximate date of
Borrower’s or Guarantor’s or any such Subsidiary’s purchase thereof (provided
that for Projects purchased by a Subsidiary prior to Borrower’s or Guarantor’s
acquisition of such Subsidiary, such date shall be the approximate date of such
Subsidiary’s purchase thereof) or (b) the approximate date upon which such
Project was last security for Indebtedness of Borrower, Guarantor or such
Subsidiary if such financing was not closed on or about the date of the
acquisition of such Project to the extent such an investigation was required by
the applicable lender, including preparation of a “Phase I” report and, if
appropriate, a “Phase II” report, in each case prepared by a recognized
environmental consultant in accordance with customary standards which discloses
that such Project is not in violation of the representations and covenants set
forth in this Agreement, unless such violation as to Unencumbered Projects has
been disclosed in writing to the Administrative Agent and satisfactory
remediation actions are being taken. There are no pending eminent domain
proceedings against any Unencumbered Project, and, to the best knowledge of
Borrower, no such proceedings are presently threatened by any taking authority
which individually or in the aggregate would constitute a Material Adverse
Effect. None of the Project of Borrower or Guarantor or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate would constitute a Material Adverse Effect. The Projects owned by
Parent, Borrower and their respective Subsidiaries as of the date hereof, are
set forth on Schedule 4.19 hereto.
4.21    Other Debt. None of Borrower or Guarantor or their respective
Subsidiaries is in default (after expiration of all applicable grace and cure
periods) in the payment of (i) any other Indebtedness (other than Non-Recourse
Indebtedness) or under any mortgage, deed of trust, security agreement,
financing agreement or indenture involving Indebtedness (other than Non-Recourse
Indebtedness) of $40,000,000 or more in the aggregate or under any other
material agreement or material lease to which any of them is a party or (ii) any
Non-Recourse Indebtedness of $80,000,000 or more in the aggregate.

- 18 -


 

--------------------------------------------------------------------------------




G.    Hazardous Materials. Clause (c) contained in Section 4.17 of the Loan
Agreement is hereby deleted and replaced with the following:
“…(c) no Project or any portion thereof is or has been utilized by Borrower nor,
to the best knowledge of Borrower, Guarantor or other Person as a site for the
manufacture of any Hazardous Materials in violation of any Hazardous Material
Law,…”
H.    Affirmative Covenants Other Than Information and Reporting Requirements.
Sections 5.9, 5.10 and 5.15 of the Loan Agreement are hereby deleted in their
entirety and replaced with the following:
5.9    Use of Proceeds. Use the proceeds of all Loans for (i) Permitted Business
Activities (including without limitation the funding of costs associated with
the development and/or redevelopment of Projects and other costs incurred in the
acquisition, development, operation, sale, financing, leasing and management of
Projects and the making of Investments permitted pursuant to Section 6.13), (ii)
the refinancing or repayment of existing and future Indebtedness (including
without limitation Debt Offerings and other convertible debt) or (iii) as
working capital or for other general corporate purposes.
5.10    Hazardous Materials Laws. Keep and maintain all Projects and each
portion thereof in compliance in all material respects with all applicable
material Hazardous Materials Laws and promptly notify the Administrative Agent
in writing (attaching a copy of any pertinent written material) (which notice
and attached materials the Administrative Agent agrees to promptly forward to
the Lenders) of (a) any and all material enforcement, cleanup, removal or
regulatory actions instituted, completed or threatened in writing by a
Governmental Agency pursuant to any applicable material Hazardous Materials
Laws, (b) any and all material claims made or threatened in writing by any
Person against Borrower and Guarantor or their respective Subsidiaries relating
to damage, contribution, cost recovery, compensation, loss or injury resulting
from any Hazardous Materials and (c) discovery by any Senior Officer of any of
Borrower and Guarantor or any of their respective Subsidiaries of any material
occurrence or condition on any Project that could reasonably be expected to
cause such Project to be subject to any restrictions on the ownership,
occupancy, transferability or use of such Project for office, office/laboratory,
research, or manufacturing purposes or parking uses related thereto under any
applicable Hazardous Materials Laws.
5.15    More Restrictive Agreements. Promptly notify the Administrative Agent
should Guarantor or any Subsidiary of Borrower and Guarantor enter into or
modify any agreements or documents pertaining to any existing or future
Indebtedness, Debt Offering or issuance of Preferred Equity, which agreements or
documents include covenants, whether affirmative or negative, which are
individually or in the aggregate more restrictive as to the matters covered by
the definitions of the term “Total Unencumbered Asset Value”, or the provisions
of Sections 6.1, 6.3, 6.5 through 6.13, inclusive (or any other provisions which
may have

- 19 -


 

--------------------------------------------------------------------------------




the same practical effect as any of the foregoing) against any of Borrower and
Guarantor or their respective Subsidiaries than those set forth herein. If
requested by the Requisite Lenders, Borrower, Guarantor, the Administrative
Agent, and the Requisite Lenders shall promptly amend this Agreement and the
other Loan Documents to include some or all of such more restrictive provisions,
in each case solely for the duration of such restrictive provisions under such
other agreements or documents, as determined by the Requisite Lenders in their
sole reasonable discretion. Notwithstanding the foregoing, this Section 5.15
shall not apply to covenants contained in any agreements or documents that
(i) relate only to a specific Project that is collateral for any existing or
future Indebtedness of any of Borrower or their Subsidiaries that is permitted
by the terms of this Agreement or (ii) are between, among or in favor of members
of the Consolidated Group only.
I.    Negative Covenants. Section 6.9 of the Loan Agreement is hereby deleted in
its entirety. Sections 6.8, 6.13 and 6.14 of the Loan Agreement are hereby
deleted in their entirety and replaced with the following:
6.8    Distributions. During the continuance of any Event of Default, make any
Distributions, provided that Borrower and Parent shall be permitted to pay the
minimum Distribution required under the Code to maintain and preserve Parent’s
status as a real estate investment trust under the Code and not be subject to
federal income or excise tax, as evidenced by a certification of a Senior
Officer of Parent containing calculations in reasonable detail satisfactory in
form and substance to the Administrative Agent, provided that if a monetary
Event of Default or an Event of Default which involves the bankruptcy of
Borrower or Guarantor or which has resulted in an acceleration of the
Obligations hereunder occurs, no further Distributions may be made by Borrower
or Parent. Notwithstanding the foregoing, Parent, as sole general partner of
Borrower, shall be permitted at all times at its election to redeem limited
partner equity interests in Borrower (which are not owned by Parent) for cash,
in any circumstance where Parent deems, in its reasonable discretion, that it is
precluded from redeeming limited partner equity interests in Borrower (which are
not owned by Parent) for equity in Parent, due to applicable Laws.
6.13    Permitted Investments. Permit the aggregate amount of actual cash or
other consideration invested by the Consolidated Group in the investments listed
below as subparagraphs (a) through (e) to exceed 25% of Gross Asset Value:
(a)    investments in undeveloped land owned by the Consolidated Group plus the
Consolidated Group Pro Rata Share of undeveloped land owned by Investment
Affiliates (with undeveloped land valued at cost);
(b)    investments in Projects owned by the Consolidated Group that are under
development, plus the Consolidated Group Pro Rata Share of any amounts so
invested

- 20 -


 

--------------------------------------------------------------------------------




by the Investment Affiliates in Projects owned by the Investment Affiliates that
are under development (with Projects under development ceasing to be treated as
such when GAAP permits such Project to be classified as an operating asset);
(c)    investments in or with respect to Investment Affiliates that are not
already captured by Sections 6.13(a) or Section 6.13(b);
(d)    investments in or with respect to buildings primarily used or intended to
be used for warehouse, residential, retail, hospitality or educational purposes;
and
(e) investments in the life science industry and other technologies consistent
with the businesses of Borrower’s tenants, either (i) directly through the
holding of debt or equity in public or private companies (A) whose primary
business is medical, pharmaceutical, biotech, the life science industry or other
technologies consistent with the businesses of Borrower’s tenants or (B) that
own or develop real estate assets (either as owner, occupier or a third party
developer/property manager) for the medical, pharmaceutical, biotech, life
science industries or other industries consistent with the business of
Borrower’s tenants or (ii) indirectly through the holding of interests in funds
or other investment partnerships that invest in the aforementioned types of
companies.
The investments permitted pursuant to this Section 6.13 shall be deemed to be
“Permitted Investments.”
6.14    Liens.    Create, incur, or suffer to exist any Negative Pledge (other
than the Loan Documents) or Lien in, of or on the Project of any member of the
Consolidated Group, except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without material penalty, or are being contested in good faith and by
appropriate proceedings and for which adequate reserves shall have been set
aside on its books;
(b)    Liens imposed by Law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on their books;
(c)    Liens arising out of pledges or deposits under workers’ compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;

- 21 -


 

--------------------------------------------------------------------------------




(d)    easements, restrictions and such other encumbrances or charges against
real property as are of a nature generally existing with respect to properties
of a similar character (including, without limitation, Liens with respect to
rights of tenants under lease and rental agreements entered into in the ordinary
course of business) and which do not in any material way affect the
marketability of the same or interfere with the use thereof in the business of
Borrower or any other member of the Consolidated Group;
(e)    Liens evidenced by any mortgage, deed of trust, pledge, hypothecation,
assignment for security or security interest, encumbrance on a Project of any
member of the Consolidated Group which may be granted in favor of another member
of the Consolidated Group;
(f)    any other Liens that, individually or in the aggregate, would not
reasonably be expected to impair the ability to place mortgage financing on the
Project encumbered by such Liens or otherwise constitute a Material Adverse
Effect or subject such Project to a material impending risk of loss of
forfeiture or a material loss of value; and
(g)    Liens (other than Liens described in subsections (a) through (f) above)
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Borrower’s covenants herein,
which Liens may be of any priority and any type, including, without limitation,
senior or junior mortgages or deeds of trust or pledges of equity interests.
Liens permitted pursuant to this Section 6.14 shall be deemed to be “Permitted
Liens.”
J.    Financial and Business Information. Sections 7.1(l), (n) and (o) of the
Loan Agreement are hereby deleted in their entirety and replaced with the
following:
“(l)    Promptly upon a Senior Officer becoming aware that (i) any Person has
commenced a legal proceeding with respect to a claim against Guarantor that is
$10,000,000 or more in excess of the amount thereof that is fully covered by
insurance, (ii) any creditor under a credit agreement involving Indebtedness of
$50,000,000 or more or any lessor under a lease involving aggregate annual rent
of $10,000,000 or more has asserted a default thereunder on the part of
Guarantor or, (iii) any Person has commenced a legal proceeding with respect to
a claim against Guarantor under a contract (that is not a credit agreement or
material lease) in excess of $20,000,000 or which otherwise would constitute a
Material Adverse Effect, a written notice describing the pertinent facts
relating thereto and what action the Borrower and Guarantor are taking or
propose to take with respect thereto;”
“(n)    Not later than fifty (50) days after the end of each fiscal quarter of
the Consolidated Group (including the fourth fiscal quarter in each year), a
list (which may be

- 22 -


 

--------------------------------------------------------------------------------




included in the Compliance Certificates) setting forth the following information
with respect to each new Subsidiary or Controlled Entity of the Borrower and
Guarantor: (i) the name, form of legal entity, the identity of any member of the
Consolidated Group that is a record owner, and with respect to Subsidiaries of
Parent, the jurisdiction of organization of the Subsidiary or Controlled Entity,
(ii) a description of the property owned by such Subsidiary or Controlled
Entity, and (iii) such other information as the Administrative Agent may
reasonably request. Any such list (including if contained in a Compliance
Certificate) provided to the Administrative Agent shall be deemed to
automatically amend Schedule 4.4 hereof;”
“(o)    Simultaneously with the delivery of the financial statements referred to
in Section 7.1(e) above (if such information is not otherwise included in the
financial statements or other information presented to the Lenders pursuant to
this Section 7.1), a statement (which may be included in the Compliance
Certificates) listing (i) the Projects owned by the Consolidated Group (or in
which the Consolidated Group owns an interest) and stating the location thereof,
the date acquired and the GAAP Cost Basis (with respect to each new Project),
(ii) the Consolidated Outstanding Indebtedness of the Consolidated Group, which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or Non-Recourse Indebtedness, and (iii) the Projects of the
Consolidated Group which are Unstabilized Projects and providing a brief summary
of the status of such Unstabilized Projects; and”
K.    Events of Default. Sections 9.1(c), (g), (i) and (n) of the Loan Agreement
are each hereby deleted in its entirety and replaced with the following:
“(c)    Borrower fails to comply with any term, covenant, condition or agreement
contained in Article 6 , provided that in the case of such a failure to comply
with Sections 6.1, 6.2, 6.3, 6.4, 6.13, 6.14 and 6.16 only, such failure shall
continue for a period of ten (10) days after the earlier of (x) the date upon
which a Senior Officer obtains knowledge of such failure or (y) the date upon
which Borrower has received a written notice of such failure from the
Administrative Agent given at the direction of the Requisite Lenders; or”
“(g)    Borrower or Guarantor or any other member of the Consolidated Group
fails to perform or observe any other term, covenant or agreement on its part to
be performed or observed within any applicable notice and cure period, or
suffers any such event of default to occur, in connection with (A) any present
or future Indebtedness under the Unsecured Revolving Credit Agreement or any
other present or future Indebtedness (other than Non-Recourse Indebtedness)
having an outstanding principal balance, individually or in the aggregate of
$40,000,000 or more, or (B) any present or future Non-Recourse Indebtedness

- 23 -


 

--------------------------------------------------------------------------------




having an outstanding principal balance, individually or in the aggregate, of
$80,000,000 or more (provided, that for the purpose of this clause (g), the
principal amount of Indebtedness consisting of a Swap Agreement shall be the
amount which is then payable by the counterparty to close out the Swap
Agreement); or”
“(i)    A final judgment against Borrower or Guarantor or any other member of
the Consolidated Group is entered for the payment of money in excess of
$75,000,000 (not covered by insurance or for which an insurer has reserved its
rights) and, absent procurement of a stay of execution, such judgment remains
unsatisfied for sixty (60) calendar days after the date of entry of judgment, or
in any event later than ten (10) days prior to the date of any proposed sale
thereunder; or any writ or warrant of attachment or execution or similar process
is issued or levied against all or any material part of the Property of any such
Person and is not released, vacated or fully bonded within sixty (60) calendar
days after its issue or levy; or”
“(n)    Failure to remediate within the time period permitted by Law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Projects owned by Borrower or Guarantor or any other member of the Consolidated
Group or any Investment Affiliate which contribute in the aggregate in excess of
$40,000,000 to Gross Asset Value.”
L.    Miscellaneous. Sections 11.2, 11.3, and 11.6 of the Loan Agreement are
hereby deleted and replaced in their entirety with the following:
11.2    Interpretation of Terms. The parties to this Agreement agree that the
following terms, when used herein in reference to any Project located in the
United Kingdom, shall have the correlative meanings ascribed to such terms or
concepts in the United Kingdom:
i.
“leasehold mortgage”;

ii.
“fee simple”;

iii.
“fee owner”;

iv.
“first mortgage financing”

v.
“Phase I report”; and

vi.
“Phase II report”.


- 24 -


 

--------------------------------------------------------------------------------




11.3    Costs, Expenses and Taxes. Borrower shall pay within five (5) Banking
Days after demand, accompanied by an invoice therefor, the reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the negotiation, preparation, syndication, execution, delivery, administration
and interpretation of the Loan Documents and any amendment thereto or waiver
thereof. Following and during the continuation of an Event of Default, Borrower
shall also pay on demand, accompanied by an invoice therefor, the reasonable
costs and expenses of the Administrative Agent and the Lenders in connection
with the refinancing, restructuring, reorganization (including a bankruptcy
reorganization) and enforcement or attempted enforcement of the Loan Documents,
and any matter related thereto. The foregoing costs and expenses shall include
filing fees, recording fees, title insurance fees, appraisal fees, search fees,
and other out of pocket expenses and the reasonable fees and out of pocket
expenses of any legal counsel (including reasonably allocated costs of legal
counsel employed by the Administrative Agent or any Lender), independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender, whether or not such costs and expenses are incurred or suffered by
the Administrative Agent or any Lender in connection with or during the course
of any bankruptcy or insolvency proceedings of any member of the Consolidated
Group. Borrower shall pay any and all documentary and other taxes, excluding (i)
taxes imposed on or measured in whole or in part by any Lender’s overall net
income imposed on such Lender (including taxes on gross income imposed in lieu
of net income, minimum taxes, branch profits taxes or franchise taxes) by
(A) any jurisdiction (or political subdivision thereof) in which such Lender is
organized or maintains its principal office or LIBOR Lending Office or (B) any
jurisdiction (or political subdivision thereof) in which such Lender is “doing
business”, (ii) any withholding taxes or other taxes imposed by the United
States of America on the day such Lender becomes a Lender hereunder or for any
period with respect to which any Lender has failed, for any reason, to provide
Borrower with the appropriate form or forms required by Section 11.21, to the
extent such forms are then required by applicable Laws to establish a complete
exemption, and (iii) any withholding taxes imposed under FATCA, and all costs,
expenses, fees and charges payable or determined to be payable in connection
with the filing or recording of this Agreement, any other Loan Document or any
other instrument or writing to be delivered hereunder or thereunder, or in
connection with any transaction pursuant hereto or thereto, and shall reimburse,
hold harmless and indemnify on the terms set forth in Section 11.11 the
Administrative Agent and the Lenders from and against any and all loss,
liability or legal or other expense with respect to or resulting from any delay
in paying or failure to pay any such tax, cost, expense, fee or charge or that
any of them may suffer or incur by reason of the failure of any Party to perform
any of its Obligations. Any amount payable to the Administrative Agent or any
Lender under this Section 11.3 shall bear interest from the fifth Banking Day
following the date of demand for payment at the Default Rate.

- 25 -


 

--------------------------------------------------------------------------------




Section 11.6    Notices. Except as otherwise expressly provided in the Loan
Documents, all notices, requests, demands, directions and other communications
provided for hereunder or under any other Loan Document must be in writing and
must be mailed, telegraphed, telecopied, dispatched by commercial courier or
delivered to the appropriate party at the address set forth on the signature
pages of this Agreement or other applicable Loan Document or, as to any party to
any Loan Document, at any other address as may be designated by it in a written
notice sent to all other parties to such Loan Document in accordance with this
Section. Except as otherwise expressly provided in any Loan Document, if any
notice, request, demand, direction or other communication required or permitted
by any Loan Document is given by mail it will be effective on the earlier of
receipt or the fourth Banking Day after deposit in the United States mail with
first class or airmail postage prepaid; if given by telegraph or cable, when
delivered to the telegraph company with charges prepaid; if given by telecopier,
when sent; if dispatched by commercial courier, on the scheduled delivery date;
or if given by personal delivery, when delivered (provided that if any such
communication is received after normal business hours or on a day that is not a
Banking Day, it shall be deemed to have been received on the next Banking Day
following receipt). The Administrative Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of Borrower
and Lenders shall be entitled to rely and act upon any notices purportedly given
to them by or on behalf of the Administrative Agent, even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify the Administrative Agent and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance of such
Person on each notice purportedly given by Borrower, except to the extent of
such Person’s gross negligence. Notwithstanding anything in this Agreement,
including this Section 11.6, to the contrary, with respect to requests for the
continuation of LIBOR Rate Loans only, Borrower may provide notice to the
Administrative Agent by an email requesting such continuation (with the
Administrative Agent to provide Borrower confirmation of the receipt of such
email notification, provided, however that such confirmation shall not be a
condition to the effectiveness of Borrower’s notice).
M.    Binding Effect; Assignment; Replacement. Section 11.8(a) of the Loan
Agreement is hereby deleted and replaced in its entirety with the following:
“(a)     This Agreement and the other Loan Documents to which the Borrower and
Guarantor are a party are and will be binding upon and inure to the benefit of
Borrower and Guarantor, the Administrative Agent, each of the Lenders, and their
respective successors and assigns, except that Borrower and Guarantor may not
assign their rights hereunder or thereunder or any interest herein or therein
without the prior written consent of all the Lenders, and any purported
assignment without such consent shall be null and void;

- 26 -


 

--------------------------------------------------------------------------------




provided, however, for the avoidance of doubt, this Section 11.8(a) shall not
apply to prohibit Borrower or Guarantor from merging with one or more other
entities as are not prohibited per the express terms of Section 6.1. Each Lender
represents that it is not acquiring its Note with a view to the distribution
thereof within the meaning of the Securities Act of 1933, as amended (subject to
any requirement that disposition of such Note must be within the control of such
Lender). Any Lender may at any time pledge its Notes or any other instrument
evidencing its rights as a Lender under this Agreement to a Federal Reserve
Bank, but no such pledge shall release that Lender from its obligations
hereunder or grant to such Federal Reserve Bank the rights of a Lender hereunder
absent foreclosure of such pledge.”
N.    Indemnity of Borrower. Section 11.11 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:
Section 11.11    Indemnity by Borrower. Borrower agrees to indemnify, save and
hold harmless the Administrative Agent and Co-Lead Arrangers and each Lender and
its Affiliates and their respective directors, officers, agents, attorneys and
employees (collectively the “Indemnitees”) from and against: (a) any and all
pending claims, demands, actions or causes of action (except a claim, demand,
action, or cause of action for any amount excluded from the definition of
“Taxes” in Section 3.9(d)) if the claim, demand, action or cause of action
arises out of or relates to any act or omission (or alleged act or omission) of
Borrower, the other members of the Consolidated Group or any of their officers,
directors or stockholders relating to the Commitments, the use or contemplated
use of proceeds of any Loan, or the relationship of Borrower and the Lenders
under this Agreement; (b) any administrative or investigative proceeding by any
Governmental Agency arising out of or related to a claim, demand, action or
cause of action described in clause (a) above; and (c) any and all liabilities,
losses, costs or expenses (including reasonable attorneys’ fees and the
reasonably allocated costs of attorneys employed by any Indemnitee and
disbursements of such attorneys and other professional services) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action or cause of action; provided that no Indemnitee shall be
entitled to indemnification for any loss caused by its material breach of, or
material failure to perform, any of its obligations under this Agreement or its
own gross negligence or willful misconduct or for any loss asserted against it
by another Indemnitee. If any claim, demand, action or cause of action is
asserted against any Indemnitee, such Indemnitee shall promptly notify Borrower,
but the failure to so promptly notify Borrower shall not affect Borrower’s
obligations under this Section unless such failure materially prejudices
Borrower’s right to participate in the contest of such claim, demand, action or
cause of action, as hereinafter provided. Such Indemnitee may (and shall, if
requested by Borrower in writing) contest the validity, applicability and amount
of such claim, demand, action or cause of action and shall permit Borrower to
participate in such contest. Any Indemnitee that proposes to settle or
compromise any claim or proceeding for which Borrower may be liable for payment
of indemnity hereunder shall give Borrower written notice of the terms of such
proposed

- 27 -


 

--------------------------------------------------------------------------------




settlement or compromise reasonably in advance of settling or compromising such
claim or proceeding and shall obtain Borrower’s prior written consent (which
shall not be unreasonably withheld or delayed). Borrower agrees that it shall
not settle any such claim or proceeding involving any Indemnitee without the
prior written consent of such Indemnitee, unless such settlement shall (a)
includes a provision unconditionally releasing such Indemnitee from and holding
such Indemnitee harmless against all liability in respect of claims by the
releasing party related to or arising from the matters at issue in such claim or
proceeding and (b) does not include any admission or stipulation as to fault or
liability. In connection with any claim, demand, action or cause of action
covered by this Section 11.11 against more than one Indemnitee, all such
Indemnitees shall be represented by the same legal counsel (which may be a law
firm engaged by the Indemnitees or attorneys employed by an Indemnitee or a
combination of the foregoing) selected by the Indemnitees and reasonably
acceptable to Borrower; provided, that if such legal counsel determines in good
faith that representing all such Indemnitees would or could result in a conflict
of interest under Laws or ethical principles applicable to such legal counsel or
that a defense or counterclaim is available to an Indemnitee that is not
available to all such Indemnitees, then to the extent reasonably necessary to
avoid such a conflict of interest or to permit unqualified assertion of such a
defense or counterclaim, each affected Indemnitee shall be entitled to separate
representation by legal counsel selected by that Indemnitee and reasonably
acceptable to Borrower, with all such legal counsel using reasonable efforts to
avoid unnecessary duplication of effort by counsel for all Indemnitees; and
further provided that the Administrative Agent (as an Indemnitee) shall at all
times be entitled to representation by separate legal counsel (which may be a
law firm or attorneys employed by the Administrative Agent or a combination of
the foregoing). Any obligation or liability of Borrower to any Indemnitee under
this Section 11.11 shall survive the expiration or termination of this Agreement
and the repayment of all Loans and the payment and performance of all other
Obligations owed to the Lenders.
O.    Nonliability of Lenders. Section 11.12(d) of the Loan Agreement is hereby
deleted and replaced in its entirety with the following 11.12(d) and new
11.12(e):
“(d)    To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan, or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby; and

- 28 -


 

--------------------------------------------------------------------------------




(e)    The Administrative Agent and the Lenders shall not be responsible or
liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to Property caused by the
actions, inaction or negligence of Borrower and/or any other member of the
Consolidated Group, and Borrower hereby indemnifies and holds the Administrative
Agent and the Lenders harmless on the terms set forth in Section 11.11 from any
such loss, damage, liability or claim.”
P.    No Third Parties Benefited. Section 11.13 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:
Section 11.13 No Third Parties Benefited. This Agreement is made for the purpose
of defining and setting forth certain obligations, rights and duties of
Borrower, the Administrative Agent and the Lenders in connection with the Loans,
and is made for the sole benefit of Borrower, the Administrative Agent and the
Lenders, the Administrative Agent’s and the Lenders’ successors and assigns and
the Indemnitees. Except as provided in Sections 11.8, 11.11 and 11.22 no other
Person shall have any rights of any nature hereunder or by reason hereof.
Q.    Confidentiality. Section 11.14(b) of the Loan Agreement is hereby deleted
and replaced in its entirety with the following:
“(b) Disclosures. Any Lender Party or its legal counsel may disclose the
Confidential Information (i) to Borrower, other Lenders, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) to its consultants, agents and advisors retained in good faith by such
Lender Party with a need to know such information in connection with a Permitted
Purpose or to otherwise advise or consult with such Lender Party, (v) as
required by Law or legal process (subject to the terms below), or in connection
with any legal proceeding to which that Lender Party and Guarantor are adverse
parties (and Borrower hereby acknowledges and agrees that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), each Lender is required to obtain, verify and
record information that identifies the Borrower and Guarantor, which information
includes the name and address of the Borrower and Guarantor and other
information that will allow such Lender to identify the Borrower and Guarantor
in accordance with the Act), (vi) to another potential Lender or participant in
connection with an assignment or proposed assignment to that Person of all or
part of that Lender Party’s interests hereunder or a participation interest in
its Notes, (vii) to any actual or prospective party (or its Affiliates) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder; (viii) on a confidential

- 29 -


 

--------------------------------------------------------------------------------




basis to (A) any rating agency in connection with rating the Borrower or
Guarantor or the Facility or (B) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers with respect to
the Facility; and (ix) to its directors, officers, employees and Affiliates who
need to know the Confidential Information for purposes of underwriting the Loan
or becoming a party to this Agreement, the syndication of the Loan, the
administration, interpretation, performance or exercise of rights under the Loan
Documents, the enforcement of the Loan Documents, or other internal supervision,
examination or oversight of the transactions contemplated hereby as reasonably
determined by such Lender Party, provided that any Person to whom any of the
Confidential Information is disclosed is informed by such Lender Party of the
strictly confidential nature of the Confidential Information, and such Persons
described in clauses (b)(iv), (vi) and (vii) shall agree in writing to be bound
by confidentiality restrictions at least as restrictive as those contained
herein, provided, further, that the Confidential Information permitted to be
disclosed by clauses (b)(vii) and (viii) shall be limited to the disclosure of
the Loan Documents only and shall be disclosed only on a “need to know” basis.
Notwithstanding the foregoing, a Lender Party may disclose Confidential
Information to the extent such Lender Party is requested or required by any Law
or any order of any Governmental Agency or self regulatory body or other legal
process to make any disclosure of or about any of the Confidential Information.
In such event (except with respect to banking regulators or auditors), such
Lender Party shall, if permitted by Law, promptly notify Borrower in writing so
that Borrower may seek an appropriate protective order or waive compliance with
the provisions of this Agreement (provided that if a protective order or the
receipt of a waiver hereunder has not been obtained, or if prior notice is not
possible, and a Lender Party is, in the opinion of its counsel, compelled to
disclose Confidential Information, such Lender Party may disclose that portion
of the Confidential Information which its counsel advises it that such Lender
Party is compelled to disclose, and provided further that in any event, such
Lender Party will not oppose action by Borrower to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.) Each Lender Party shall be liable (but
only to the extent it is finally determined to have breached the provisions of
this Section 11.14(b)) for any actions by such Lender Party (but not any other
Person) which are not in accordance with the provisions of this
Section 11.14(b).
Notwithstanding anything herein to the contrary, Confidential Information shall
not include, and Administrative Agent and each Lender may disclose to any and
all Persons, without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011 4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or any Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar

- 30 -


 

--------------------------------------------------------------------------------




item that in either case contains information concerning the tax treatment or
tax structure of the transaction as well as other information, this sentence
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the Loans, and transactions contemplated
hereby.”
R.    Delivery of Tax Forms. The following provision is hereby added to the end
of Section 11.21 of the Loan Agreement:
“If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Agreement (including by the payment of additional
amounts pursuant to Sections 3.9(d) and 11.3), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).”
S.    Electronic Delivery of Certain Information. Section 11.23 of the Loan
Agreement is hereby deleted and replaced with the following:
Section 11.23    Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to (i)
notices to any Lender pursuant to Article II [loan requests], (ii) any Lender
that has notified the Administrative Agent or Borrower that it cannot or does

- 31 -


 

--------------------------------------------------------------------------------




not want to receive electronic communications and (iii) notices of Default or
Event of Default. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next Business Day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificate required by this Agreement to the
Administrative Agent and shall deliver paper copies of any documents to the
Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender. Except for the Compliance Certificates required by this
Agreement, the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.
(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
T.    USA Patriot Act Notification; Anti-Money Laundering/International Trade
Law Compliance. The following are hereby added as new Sections 11.29 and 11.30
of the Loan Agreement:
11.29    USA Patriot Act Notification. This notice is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, the
Administrative Agent will ask for Borrower’s name, taxpayer identification
number, business address, and other information that will allow the
Administrative Agent to identify

- 32 -


 

--------------------------------------------------------------------------------




Borrower. Administrative Agent may also ask, if Borrower is an individual, to
see Borrower’s driver’s license or other identifying documents, and, if Borrower
is not an individual, to see Borrower’s legal organizational documents or other
identifying documents.
11.30.    Anti-Money Laundering/International Trade Law Compliance. The Borrower
represents and warrants to the Lenders, as of the date hereof, the date of each
Advance under the Facility, the date of any renewal, extension or modification
of the Facility, and at all times until the Facility has been terminated and all
amounts thereunder have been finally paid in full (other than contingent
indemnification obligations for which no claim has been made), that: (a) no
member of the Consolidated Group, Investment Affiliate or Person who “controls”
(as such term is used in the definition of “Affiliate”) any member of the
Consolidated Group, (i) is a Sanctioned Person; (ii) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person; or (iii) to the Borrower’s knowledge, derives any of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries in violation of any Anti-Terrorism Law enforced by any
Compliance Authority; (b) the proceeds of the Facility will not be used to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law enforced by any Compliance Authority; and (c) each member of
the Consolidated Group, Investment Affiliate and Person who “controls” (as
defined in the definition of “Affiliate”) any member of the Consolidated Group
is in compliance with, and no member of the Consolidated Group, Investment
Affiliate or Person who “controls” (as defined in the definition of “Affiliate”)
any member of the Consolidated Group engages in any dealings or transactions
prohibited by, any Anti-Terrorism Laws. Borrower covenants and agrees that it
shall promptly notify the Administrative Agent in writing upon the occurrence of
a Reportable Compliance Event.
As used herein: “Anti-Terrorism Laws” means any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering, or bribery, all as amended, supplemented or replaced from time to
time; “Compliance Authority” means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission;
“Reportable Compliance Event” means that any member of the Consolidated Group
becomes a Sanctioned Person, or is indicted, arraigned, investigated or
custodially detained, or receives an inquiry from regulatory or law enforcement
officials, in connection with any Anti-Terrorism Law; “Sanctioned Country” means
a country subject to a sanctions program identified on the list maintained by
OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.; and “Sanctioned Person”

- 33 -


 

--------------------------------------------------------------------------------




means (i) a Person named on the list of “Specially Designated Nationals and
Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (B) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

- 34 -


 

--------------------------------------------------------------------------------




4.    Form of Compliance Certificate. As of the Amendment Effective Date,
Exhibit B (Form of Compliance Certificate) to the Loan Agreement together with
all Schedules attached to said Exhibit B are hereby deleted in its entirety and
replaced with the attached Exhibit B.
5.    Schedule of Subsidiaries and Projects. As of the Amendment Effective Date,
Schedule 4.4 (Subsidiaries) and Schedule 4.19 (Projects) to the Loan Agreement
are hereby deleted in their entirety and replaced with the attached Schedule 4.4
and Schedule 4.19.
6.    Guarantor. Guarantor (a) consents to the terms and conditions of this
Amendment; (b) agrees, acknowledges and confirms that all references in the
Guaranty to the Notes shall refer to all of the Notes executed by Borrower for
the benefit of each Lender in accordance with the terms of the Loan Agreement
(as the same has been modified by the terms of this Amendment), some of which
Notes are denominated in Dollars and other Notes which are denominated in
Qualified Foreign Currency; (c) agrees, acknowledges and confirms that all
references in the Guaranty to (X) the “Credit Agreement” (as such term is
defined in the Guaranty) shall refer to the Loan Agreement as amended by this
Amendment, and (Y) the “Loan Documents” shall refer to each such respective term
as modified by the terms of this Amendment; and (d) reaffirms the Guaranty and
confirms and agrees that, notwithstanding this Amendment and consummation of the
transactions contemplated thereby, the Guaranty and all of such Guarantor’s
covenants, obligations, agreements, waivers, and liabilities set forth in the
Guaranty continue in full force and effect in accordance with their terms,
modified only to the extent specifically set forth in this Amendment.
7.    Full Force and Effect. Except as amended hereby, the terms and provisions
of the Loan Agreement and the Loan Documents remain unchanged, are and shall
remain in full force and effect unless and until modified or amended in writing
in accordance with their terms, and are hereby ratified and confirmed. Except as
expressly provided herein, this Amendment shall not constitute an amendment,
waiver, consent or release with respect to any provision of any Loan Document, a
waiver of any default or Event of Default under any Loan Document, or a waiver
or release of any of the Lenders’ rights and remedies (all of which are hereby
reserved). The Borrower expressly ratifies and confirms the confession of
judgment (if applicable) and waiver of jury trial provisions contained in the
Loan Documents.
8.    References to Loan Documents; Capitalized Terms. Any and all references to
any Loan Document in any other Loan Document shall be deemed to refer to such
Loan Document as amended by this Amendment. This Amendment is deemed
incorporated into each of the Loan Documents. Any initially capitalized terms
used in this Amendment without definition shall have the meanings assigned to
those terms in the Loan Documents. To the extent that any term or provision of
this Amendment is or may be inconsistent with any term or provision in any Loan
Document, the terms and provisions of this Amendment shall control.

- 35 -


 

--------------------------------------------------------------------------------




9.    Successors and Assigns. This Amendment will be binding upon and inure to
the benefit of the Borrower and the Lenders and their respective heirs,
executors, administrators, successors and assigns.
10.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
11.    Conditions to Effectiveness. This Amendment shall not be effective until
each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:
(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed and delivered by each of the parties hereto; and
(b)    The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of the Borrower, as Administrative Agent may require evidencing the identity,
authority and capacity of each officer of the Borrower authorized to act in
connection with this Amendment.
12.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as of the date hereof that
(i) the representations and warranties of Borrower, contained in Article 4 of
the Loan Agreement (as amended by this Amendment) are true and correct in all
material respects and (ii) no Event of Default or Default has occurred and is
continuing.
13.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.
[Remainder of Page Left Intentionally Blank.]



- 36 -


 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.
BORROWER:
BIOMED REALTY, L.P., a Maryland limited partnership
By:    BioMed Realty Trust, Inc., its sole
General Partner
By:    /s/ Robert Sistek            
Name: Robert Sistek
Title: Vice President, Finance


Address:
BioMed Realty, L.P.
17190 Bernardo Center Drive
San Diego, CA 92128
Attn: Vice President, Real Estate Counsel
Telephone: (858) 207-5850
Facsimile: (858) 485-9843




GUARANTOR (solely with respect to Section 6):




BIOMED REALTY TRUST, INC.,
a Maryland corporation


By:    /s/ Robert Sistek                
Name: Robert Sistek
Title: Vice President, Finance


Address:
BioMed Realty, L.P.
17190 Bernardo Center Drive
San Diego, CA 92128
Attn: Vice President, Real Estate Counsel
Telephone: (858) 207-5850
Facsimile: (858) 485-9843



Signature Page




 

--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent
By:    /s/ Michael R. Szuba                
Print Name:    Michael R. Szuba            
Title:    Vice President                    
Address:
KeyBank - Real Estate Capital
127 Public Square, 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH 44114
Telephone: (216) 689-5984
Facsimile: (216) 689-4997
Attention: Michael P. Szuba


LENDERS:
KEYBANK NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:    /s/ Michael R. Szuba                
Print Name: Michael P. Szuba
Title: Vice President
Address:
KeyBank - Real Estate Capital
127 Public Square, 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH 44114
Phone: (216) 689-5989
Facsimile: (216) 689-4997
Attention: Michael P. Szuba



Signature Page



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Co‑Syndication Agent




By:    /s/ Dale Northup                
Print Name: Dale Northup
Title: Vice President
Address:
Wells Fargo Bank, N.A.
401 B Street, Suite 1100
San Diego, CA 92101
Telephone: (619) 699-3025
Facsimile: (619) 699-3105
Attention: Dale Northup, Vice President



Signature Page



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
a national banking association, individually and as Co-Syndication Agent
By:    /s/ Michael Paris                
Name: Michael Paris
Title: Vice President


Address:


U.S. Bank National Association
4747 Executive Drive, 3rd Floor
San Diego, CA 92121
Telephone: (858) 334-0703
Facsimile: (858) 334-0797
Attention: Michael Paris



Signature Page



--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.
By:                            
Print Name:                        
Title:                            




By:                            
Print Name:                        
Title:                            
Address:
Morgan Stanley Bank, N.A.
One Utah Center
201 South Main Street, 5th Floor
Salt Lake City, UT 84111
Telephone: (801) 236-3655
Facsimile: (718) 233-0967
Attention: Carrie D. Johnson


With a copy to:


Morgan Stanley Bank, N.A.
1 New York Plaza
New York, NY 10004
Telephone: (917) 260-5332
Facsimile: (718) 233-2132
Attention: John Leidner


And a copy to:


Morgan Stanley Bank, N.A.
1 New York Plaza
New York, NY 10004
Telephone: (917) 260-5293
Facsimile:
Attention: David Ingber







Signature Page



--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY
AMERICAS
By:    /s/ James Rolison                
Print Name:    James Rolison                
Title:    Managing Director                






By:    /s/ Joanna Soliman                
Print Name:    Joanna Soliman            
Title:    Vice President                    
Address:
Deutsche Bank Securities, Inc.
200 Crescent Court, Suite 550
Dallas, TX 75201
Telephone: (214) 740-7904
Facsimile: (214) 740-7910
Attention: Linda Davis, Director





Signature Page



--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING CORPORATION
By:    /s/ William G. Karl                
Print Name: William G. Karl
Title: General Manager
Address:
The Sumitomo Mitsui Banking
Corporation
601 South Figueroa Street, Suite 1800
Los Angeles, CA 90017
Telephone: (213) 452-7885
Facsimile: (213) 623-6832
Attention: James D. Benko, Vice President

Signature Page




 

--------------------------------------------------------------------------------






RBS CITIZENS, N.A. dba CHARTER ONE
By:    /s/ David Jablonowski                
Print Name: David Jablonowski
Title: Vice President
Address:
RBS Citizens, N.A.
1215 Superior Avenue
Cleveland, OH 44114
Telephone: (216) 277-8667
Facsimile: (216) 277-4607
Attention: David Jablonowski







Signature Page



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION
By:    /s/ Tyler Lowry                
Print Name: Tyler Lowry
Title: Vice President
Address:
c/o PNC Real Estate
575 Market St, 28th Floor
Mailstop XX-XMSF-28-1
San Francisco, CA 94105
Telephone: (415) 733-1564
Facsimile: (415) 733-1555





Signature Page



--------------------------------------------------------------------------------




TD BANK, NA
By:    /s/ Mauricio Duran                
Print Name: Mauricio Duran
Title: Vice President
Address:
Commercial Real Estate Lending
TD Bank, NA
200 State Street, 8th Floor
Boston, MA 02109
Telephone: (617) 737-3626
Facsimile: (617) 737-0238
Attention: Mauricio Duran, Vice President







Signature Page



--------------------------------------------------------------------------------




SOVEREIGN BANK
By:    /s/ Peter A. Olivier                
Print Name: Peter A. Olivier
Title: Senior Vice President
Address:
75 State Street
Boston, MA 02109
Telephone: (617) 346-7314
Facsimile: (617) 757-5852
Attention:    Amit Shah, Credit Officer







Signature Page



--------------------------------------------------------------------------------




MEGA INTERNATIONAL COMMERCIAL
BANK CO., LTD. NEW YORK BRANCH
By:    /s/ Luke Hwang                
Printed Name:     Luke Hwang
Title: Vice President & Deputy General Manager
Address:
Mega International Commercial Bank Co., LTD., New York Branch
65 Liberty Street
New York, NY 10005
Telephone: (212) 815-9120
Facsimile: (212) 766-5006
Attention: Luke Hwang, Vice President & Deputy General Manager


With a copy to:


Mega International Commercial Bank Co., LTD., New York Branch
65 Liberty Street
New York, NY 10005
Telephone: (212) 815-9136
Facsimile: (212) 766-5006
Attention: Lucy Chen


And a copy to:


Mega International Commercial Bank Co., LTD., New York Branch
65 Liberty Street
New York, NY 10005
Telephone: (212) 815-9147
Facsimile: (212) 766-5006
Attention: Henry Shih







Signature Page



--------------------------------------------------------------------------------




LAND BANK OF TAIWAN, NEW YORK BRANCH
By:                         
Print Name: Henry Leu
Title: Senior Vice President and General Manager
Address:
100 Wall Street, 14th Floor
New York, NY 10005
Telephone: (917) 542-0232
Facsimile: (917) 542-0288
Attention:    Mitch Chang, Manager







Signature Page



--------------------------------------------------------------------------------




CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
By:    /s/ Eric Y.S. Tsai                
Print Name: Eric Y.S. Tsai
Title: Vice President and General Manager
Address:
685 Third Avenue, 29th Floor
New York, NY 10017
Telephone:     212-651-9770        
Facsimile:     212-651-9785        



Signature Page



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH


By:    /s/ Brian McNany                
Print Name:    Brian McNany                
Title:    Vice President                    






Address:
1251 Avenue of the Americas
New York, NY 10020-1104
Attention: Chimie T. Pemba
Telephone: (212) 782-4340
Facsimile: (212) 782-6440





Signature Page



--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK


By:    /s/ Scott Childs                
Print Name: Scott Childs
Title: Senior Vice President
Address:
The Huntington National Bank
200 Public Square, CM-17
Cleveland, OH 44114
Telephone: (216) 515-6529
Facsimile: (888) 987-9315
Attention:    Scott Childs, Senior Vice President


With a copy to:


The Huntington National Bank
200 Public Square, CM-17
Cleveland, OH 44114
Telephone: (216) 515-0328
Facsimile: (877) 824-9123
Attention: Terri Honohan







Signature Page




 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
[To be delivered on the Closing Date, and thereafter as provided in Section
7.1(b)]]


TO:    KeyBank National Association (“Agent”) and Lenders (as defined below).
Reference is hereby made to that certain Unsecured Term Credit Agreement dated
as of March 30, 2012, as amended by that certain First Amendment to Unsecured
Term Credit Agreement dated as of August 2, 2012, and that certain Second
Amendment to Unsecured Term Credit Agreement dated as of September 24, 2013 (as
it may have been or may hereafter be amended, amended and restated, modified,
supplemented or renewed from time to time, the “Credit Agreement”), by and among
BioMed Realty, L.P., a Maryland limited partnership (“Borrower”), Agent, as
Administrative Agent, and the Lenders (as defined in the Credit Agreement). All
capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement. This document is a “Compliance
Certificate” as defined in the Credit Agreement.
Borrower hereby represents and warrants to Agent and Lenders as of the date
hereof:
1.    (i) No Event of Default or Default has occurred and is continuing [except
___________], and (ii) all representations and warranties of Borrower set forth
in Article 4 (other than Section 4.12) of the Credit Agreement are true and
correct in all material respects, except for changes to the representations and
warranties that were permitted under the Credit Agreement.
2.    The financial statements delivered to Agent concurrently herewith are true
and correct, fairly present in all material respects the respective financial
condition of the Consolidated Group as of the date of such statements and have
been prepared in accordance with Generally Accepted Accounting Principles,
except as provided therein.
3.    Without limiting the generality of the representations and warranties made
above, as of the Fiscal Quarter ending _________, 201_:
(a)    the Overall Leverage Ratio is ___%, which is [in compliance] [not in
compliance] with Section 6.5 of the Credit Agreement (see Item A of Schedule 4
attached hereto).
(b)    the Unsecured Leverage Ratio is ___%, which is [in compliance] [not in
compliance] with Section 6.6 of the Credit Agreement (see Item B of Schedule 4
attached hereto).
(c)    the Fixed Charge Coverage Ratio is ___ to ___, which is [in compliance]
[not in compliance] with Section 6.7 of the Credit Agreement (see Item C of
Schedule 4 attached hereto).
(d)    All Distributions made during such Fiscal Quarter were made in compliance
with Section 6.8 of the Credit Agreement.

EXHIBIT B




 

--------------------------------------------------------------------------------




(e)    the Unsecured Debt Service Coverage Ratio is ___ to ___, which is [in
compliance] [not in compliance] with Section 6.10 of the Credit Agreement (see
Item F of Schedule 4 attached hereto).
(f)    the Gross Asset Value is $___________(see Item J of Schedule 4 attached
hereto).
(g)    the Secured Indebtedness of the Consolidated Group is ____% of the Gross
Asset Value, which is [in compliance] [not in compliance] with Section 6.11 of
the Credit Agreement (see Item G of Schedule 4 attached hereto).
(h)    the aggregate amount invested in undeveloped land owned by the
Consolidated Group and the Consolidated Group Pro Rata Share of undeveloped land
owned by Investment Affiliates (with undeveloped land valued at cost) is
$__________.
(i)    the aggregate amount invested by the Consolidated Group in Projects owned
by the Consolidated Group that are under development, plus the Consolidated
Group Pro Rata Share of any amounts so invested by the Investment Affiliates in
Projects owned by Investment Affiliates that are under development (with such
Projects under development ceasing to be treated as such when GAAP permits such
Projects to be classified as an operating asset), is $__________.
(j)    the aggregate amount invested by the Consolidated Group in or with
respect to Investment Affiliates (not otherwise captured in subparagraph (h) or
(i) above) is $__________.
(k)    the aggregate amount invested by the Consolidated Group in or with
respect to buildings primarily used or intended to be used for warehouse,
residential, retail, hospitality or educational purposes is
$____________________.
(l)    the aggregate amount invested by the Consolidated Group directly or
indirectly in life science industry and related companies as described in
Section 6.13(e) of the Credit Agreement is $___________.
(m)    the aggregate amount invested by the Consolidated Group in the
Investments listed as subparagraphs (h), (i), (j), (k) and (l) above is
$__________, or __% of the Gross Asset Value, which is [in compliance] [not in
compliance] with Section 6.13 of the Credit Agreement.
4.    Schedule 1 attached hereto sets forth each “new” (i.e., not identified in
the Credit Agreement or in any Compliance Certificate previously delivered to
Agent) Subsidiary or Investment Affiliate of Borrower or Guarantor, and certain
information with respect to such entity, as required by Section 7.1(n) of the
Credit Agreement.
5.    Schedule 2 attached hereto sets forth certain information (not otherwise
included in the financial statements or other information presented to Agent),
as required by Section 7.1(o) of the Credit Agreement.

EXHIBIT B

--------------------------------------------------------------------------------




6.    Schedule 3 attached hereto sets forth the current calculation of the Total
Unencumbered Asset Value. Appropriate back-up calculations (in form and detail
reasonably required by Agent) [are/are not] also provided with this Compliance
Certificate.
7.    Schedule 4 attached hereto sets forth calculations with respect to the
financial covenants referenced above. Appropriate back-up calculations (in form
and detail approved by Agent) [are/are not] also provided with this Compliance
Certificate.
8.    This Compliance Certificate is executed as of the date stated below by a
Senior Officer on behalf of Borrower. The undersigned, in such capacity, hereby
certifies each and every matter contained herein (and in any accompanying backup
calculations or other information) to be true and correct in all material
respects.
Dated as of ______________, 201_
“BORROWER”

BIOMED REALTY, L.P., a Maryland limited partnership


By:    BioMed Realty Trust, Inc., its sole general
Partner




By                            
Name                            
Title                            





EXHIBIT B

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO EXHIBIT B
NEW SUBSIDIARIES OR INVESTMENT AFFILIATES


Name
Form of Legal Entity
Identity of Members of Consolidated Group which are Record Owners
Jurisdiction of Organization
Description of Property Owned
[Other Information Reasonably Required by Agent]
1.
 
 
 
 
 
2.
 
 
 
 
 
3.
 
 
 
 
 






SCHEDULE 1 TO EXHIBIT B







--------------------------------------------------------------------------------

 

SCHEDULE 2 TO EXHIBIT B
INFORMATION REGARDING
PROJECTS AND INDEBTEDNESS
I.
Projects Owned by the Consolidated Group or in which a member of the
Consolidated Group Owns an Interest.



Description and Location
of Project
Type of Interest Held
Acquisition Date
GAAP Cost Basis
1.
 
 
 
2.
 
 
 
3.
 
 
 



II.    Consolidated Outstanding Indebtedness of the Consolidated Group.
Original Principal Amount
Current Amount Outstanding
Holder
Maturity Date
Extension Options
Interest Rate
Collateral
Recourse/ Nonrecourse
1.
 
 
 
 
 
 
 
2.
 
 
 
 
 
 
 
3.
 
 
 
 
 
 
 



III.    Unstabilized Projects.
Description and Location of Project
Status of Development
Name of Owner
1.
 
 
2.
 
 
3.
 
 






SCHEDULE 2 TO EXHIBIT B







--------------------------------------------------------------------------------

 

SCHEDULE 3 TO EXHIBIT B
TOTAL UNENCUMBERED ASSET VALUE CALCULATION
Contributions of Unencumbered Projects to Total Unencumbered Asset Value (All
amounts previously multiplied by BioMed Pro Rata Share or Consolidated Group Pro
Rata Share where applicable)
Property Description/Unencumbered Note Receivables; Cash or Cash Equivalents
Adjusted NOI*


Applicable Capitalization Rate
GAAP Cost Basis **
Contribution to Total Unencumbered Asset Value Before Reductions
1.
$
 
$
$
2.
$
 
$
$
__.
$
 
$
$
 
 
 
 
$      
Single Project Concentration Reduction***
 
 
 
($_____________ )
Non-Wholly Owned Reduction****
 
 
 
($ _____________)
Unstabilized Project Reduction*****
 
 
 
($_____________)
Unencumbered Land Parcel Reduction******
 
 
 
($_____________)
Foreign Project Reduction*******
 
 
 
($_____________)
Unencumbered Note Receivable Reduction ********
 
 
 
($_____________)
 
 
 
 
 

*
For (i) Unencumbered Projects that are wholly owned (or wholly leased under a
Mortgageable Ground Lease) by Borrower or a Wholly-Owned Subsidiary of Borrower,
(ii) the BioMed Pro Rata Share of Adjusted NOI attributable to Unencumbered
Projects that are wholly owned (or wholly leased under a Mortgageable Ground
Lease) by a member of the Consolidated Group other than Borrower or a
Wholly-Owned Subsidiary of Borrower, and (iii) the Consolidated Group Pro Rata
Share of Adjusted NOI attributable to Unencumbered Projects that are wholly
owned (or wholly leased under a Mortgageable Ground Lease) by a member an
Investment Affiliate, excluding, however, in each case, (a) those Unencumbered
Projects that (1) were Unstabilized Projects at any time during the Fiscal
Quarter with respect to which Adjusted NOI is determined and (2) are not ground
leased to a third party, (b) New Unencumbered Projects, or (c) Unencumbered
Projects disposed of during such Fiscal Quarter.

**
For Unencumbered Projects that are Unstabilized Projects and not ground leased
to a third party or are New Unencumbered Projects.

***
No individual Income-Producing Project may contribute more than 20% of the total
amount of the Total Unencumbered Asset Value, as provided in the definition
thereof.


SCHEDULE 3 TO EXHIBIT B







--------------------------------------------------------------------------------




****
Unencumbered Projects not owned by Borrower or a Wholly-Owned Subsidiary in the
aggregate cannot contribute more than 10% of the total amount of the Total
Unencumbered Asset Value, as provided in the definition thereof.

*****
Unstabilized Projects in the aggregate cannot contribute more than 10% of the
total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.

******
Unencumbered land parcels in the aggregate cannot contribute over 10% of the
total amount of the Total Unencumbered Asset Value, as provided in the
definition thereof.

*******
Foreign Projects in the aggregate cannot contribute over 15% of the total amount
of the Total Unencumbered Asset Value, as provided in the definition thereof.

******** Unencumbered Note Receivables in the aggregate cannot contribute over
10% of the total amount of the Total Unencumbered Asset Value, as provided in
the definition thereof.
  

SCHEDULE 3 TO EXHIBIT B





--------------------------------------------------------------------------------

 

SCHEDULE 4 TO EXHIBIT B
FINANCIAL COVENANTS CALCULATION
A.    Compliance with Section 6.5 of the Credit Agreement (Overall Leverage
Ratio)
1.    Consolidated Outstanding Indebtedness                $___________
2.    Gross Asset Value                            $___________
3.    Overall Leverage Ratio (Line A1 divided by Line A2
multiplied by 100)                            __________%
Line A3 shall be less than or equal to 60%
B.    Compliance with Section 6.6 of the Credit Agreement (Unsecured Leverage
Ratio)
1.    Total Unsecured Indebtedness                    $___________
2.    Total Unencumbered Asset Value                    $___________
3.    Unsecured Leverage Ratio (Line B1 divided by Line B2
    multiplied by 100)                            __________%
Line B3 shall be less than or equal to 60%
C.    Compliance with Section 6.7 of the Credit Agreement (Fixed Charge
Coverage)
1.    Adjusted EBITDA                             $___________
2.    Debt Service                                $___________
3.    Preferred Distributions of Consolidated Group            $___________
4.    Consolidated Group Pro Rata Share of all Preferred Distributions of
Investment Affiliates                                    $        
5.    Fixed Charge Coverage ratio (Line C1 to the sum of
    Line C2 thru Line C4)                         ___ to ____
Line C5 shall be greater than or equal to 1.50 to 1.00.
D.    [Intentionally Omitted.]
E.    [Intentionally Omitted.]
F.
Compliance with Section 6.10 of the Credit Agreement (Unsecured Debt Service
Coverage)


SCHEDULE 4 TO EXHIBIT B




 

--------------------------------------------------------------------------------




1.    Adjusted Unencumbered NOI                        $___________
2.    Unencumbered Note Receivables Income                $___________
3.    Unsecured Debt Service Amount                    $___________
4.
Unsecured Debt Service Coverage Ratio
(Line F1 plus F2 to Line F3)                            to         

Line F4 shall be greater than or equal to 2.00 to 1.00.
G.    Compliance with Section 6.11 of the Credit Agreement (Secured
Indebtedness)
1.    Secured Indebtedness of the Consolidated Group             $___________
2.    Gross Asset Value                             $___________
3.    Percentage (Line G1 divided by Line G2 multiplied by 100)    __________%
Line G3 shall be less than or equal to 40%.
H.    [Intentionally Omitted.]
I.    Calculation of Adjusted EBITDA (applicable fiscal quarter)
1.
Net Income                                $___________

2.
Interest                                 $___________

3.
Income Taxes                                $___________

4.
Minority Interest                            $___________

5.
Preferred Distributions                         $___________

6.
Depreciation and amortization                    $___________

7.
Gains and losses on sale of investments and joint ventures        $___________

8.
Gains and losses on the disposition of discontinued operations    $___________

9.
Required rent adjustments and amortization of intangibles         $__________

10.
Transaction costs of acquisitions not permitted to be capitalized
    $__________

11.
Impairment charges, property valuation losses, gains and/or losses related to
the extinguishment of debt and non-cash charges necessary to record interest
rate contracts at fair value                            $___________




SCHEDULE 4 TO EXHIBIT B





--------------------------------------------------------------------------------




12.
Other non-cash expenses (including non-cash compensation, non-cash severance,
foreign exchange losses and other non-cash restructuring charges, to the extent
not actually paid as a cash expense)                                 
$___________

13.
Extraordinary or non-recurring items                    $___________

14.
 Effect of any adjustment resulting from a change in accounting principles in
determining Net Income                         $___________

15.
Capital Reserves for all Income-Producing Projects owned by a member of the
Consolidated Group or an Investment Affiliate
(divided by four (4))                            ($_________)

16.
EBITDA attributable to the Consolidated Group’s equity interests in any
Investment Affiliates1                            $___________

17.
Consolidated Group’s Pro Rata Share of EBITDA in each Investment
Affiliates2                             ($_________)

18.
Adjusted EBITDA (the sum of Lines I1 through I14
minus Line I15 minus, if applicable, Line I16 plus, if applicable Line I17)
                                 $___________

J.    Calculation of Gross Asset Value
1.
Adjusted NOI of Projects owned (or leased pursuant to a
Mortgageable Ground Lease) by a member of the Consolidated
Group (including Consolidated Group Pro Rata Share of the
Adjusted NOI attributable to Projects owned (or leased pursuant
to a Mortgageable Ground Lease) by Investment Affiliates) but
excluding CFLS Project and Properties with negative Adjusted
NOI:                                     $___________

2.
Adjusted NOI from:
(a) Projects owned (or leased
pursuant to a Mortgageable Ground Lease) by a member of the
Consolidated Group (including Consolidated Group Pro Rata
Share of the Adjusted NOI attributable to Projects owned (or
leased pursuant to a Mortgageable Ground Lease) by Investment
Affiliates) that were







_______________
1To be included when calculating EBITDA with respect to the Consolidated Group.
2To be included when calculating EBITDA with respect to the Consolidated Group.



SCHEDULE 4 TO EXHIBIT B





--------------------------------------------------------------------------------




(i) Unstabilized Projects at any time during the
Fiscal Quarter in which Adjusted NOI is determined and not
ground leased to a third party;                    ($_________)    
(ii) New Projects;                            ($_________)

(iii) Projects disposed of during or after such fiscal quarter
($_________)


(b) Total ((a)(i) plus (a)(ii) plus (a)(iii))                ($_________)
3.
General Capitalization Rate:                             7.25%

4.
Base Adjusted NOI Capitalized (Line J1 minus Line J2(b)
divided by Line J3)                            $___________

5.
Adjusted NOI for CFLS Project                     $___________

6.
Capitalization Rate for CFLS Project                        6.25%

7.
CFLS Project Value (Line J5 divided by Line J6)            $___________

8.
For Unstabilized Projects not ground leased to a third party, the greater of (i)
the portion of such Adjusted NOI attributable to such Project (or the
Consolidated Group Pro Rata Share thereof with respect to any such excluded
Project owned (or leased pursuant to a Mortgageable Ground Lease) by an
Investment Affiliate) (see J.2(a)(i)), divided by J3 and (ii) the GAAP Cost
Basis (or the Consolidated Group Pro Rata Share thereof with respect to any such
excluded Project owned (or leased pursuant to a Mortgageable Ground Lease) by an
Investment Affiliate) in such Project $___________

9.
GAAP Cost Basis of all New Projects (or the Consolidated Group Pro Rata Share
thereof with respect to any such New Project owned (or leased pursuant to a
Mortgageable Ground Lease) by an Investment
Affiliate)                                $___________

10.
Note Receivables which are Permitted Investments per
Section 6.13(e) of the Credit Agreement3                $___________

11.
Cash and Cash Equivalents                        $___________

12.
Gross Asset Value (before land)
(the sum of Lines J4 + J7 + J8 + J9 + J10+J11)             $___________

__________________________
3The amount in Line J10 to be reduced to 10% of the total Gross Asset Value if
such amount would otherwise exceed 10% of the total Gross Asset Value



SCHEDULE 4 TO EXHIBIT B





--------------------------------------------------------------------------------




13.
GAAP Cost Basis of all land, or rights in land, that do not constitute a Project
as of such date (or the Consolidated Group Pro Rata Share thereof with respect
to any such land, or rights in land, owned (or leased pursuant to a Mortgageable
Ground Lease) by an Investment Affiliate)4
                                    $___________

14.
Total Gross Asset Value (Line J12 plus J13)
                                    $___________

K.    Calculation of Funds from Operations:
1.
Net Income (or deficit)                        $        

2.
Gains from property sales                        $        

3.
Losses from property sales                        $        

4.
Depreciation and amortization (including applicable amount
attributable from Projects owned by Investment Affiliates)        $        

5.    Preferred Distributions and costs incurred therewith
                                        $___________
6.
Minority interest of exchangeable operating partnership units    $        

7.
Gains from debt extinguishment and derivatives            $___________

8.
Losses from debt extinguishment and derivatives            $ __________

9.
Funds From Operation (Line K1 minus Line K2 plus K3 plus
K4 plus K5 plus K6 minus K7 plus K8)5                $__________























__________________________
4The amount in Line J13 to be reduced to 10% of the total Gross Asset Value if
such amount would otherwise exceed 10% of the total Gross Asset Value
5In each case under Line K2 through K6, without duplication and only to the
extent such items were included in or excluded from the determination of Net
Income or net deficit, as applicable.





SCHEDULE 4 TO EXHIBIT B





--------------------------------------------------------------------------------

 

SCHEDULE 4.4


SUBSIDIARIES


•    NAME OF SUBSIDIARY
•    FORM OF LEGAL ENTITY
•    OWNERSHIP
•    JURISDICTION
BioMed Realty, L.P.
Limited Partnership
0.2% GP Interest by BioMed Realty Trust, Inc.
 

97.1% LP Interest by BioMed Realty Trust, Inc.
 

Maryland
BioMed Realty Holdings, Inc.
Corporation
100% by BioMed Realty, L.P.
Maryland
BioMed Realty Holdings II, Inc.
Corporation
100% by BioMed Realty, L.P.
Maryland
BioMed Realty Trust, Inc. REIT Qualification Trust
Trust
100% Beneficiary is BioMed Realty Holdings, Inc.
California
BMR-GP LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BioMed Realty LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BioMed Realty Development LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BioMed Financing, LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-JV I Holdings LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-JV II Holdings LLC
Limited Liability Company
100% by BioMed
Realty Holdings, Inc.
Delaware
BMR PR II LLC
Limited Liability Company
20% by BMR-JV I Holdings, LLC
Delaware






SCHEDULE 4.4





--------------------------------------------------------------------------------




BMR-PR II TRS LLC
Limited Liability Company
20% by BMR-JV II Holdings LLC
Delaware
BioMed Ventures LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware
BMV Direct LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware
BMV Direct RE LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware
BMV Direct SO LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware
BMV Direct SOTRS LP
Limited Partnership
80% - 100% by BioMed Realty, L.P.(variable economic interest)
Delaware
BMR LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Wexford LP
Limited Partnership
10% GP Interest by BioMed Realty Holdings, Inc.
 

90% LP Interest by BioMed Realty, L.P.
Delaware
BMR-217th Place LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-270 Albany Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-34790 Ardentech Court LP
Limited Partnership
0% GP Interest by BMR-GP LLC
 

100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-34175 Ardenwood Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




34175 Ardenwood Venture, LLC
Limited Liability Company
87.5% Membership Interest by BMR-34175 Ardenwood Boulevard LLC
Delaware
BMR-Ardsley Park LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-8808 Balboa Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
California
BMR-Bay LP
Limited Partnership
0% GP Interest by BMR-GP LLC
 

100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Bayshore Boulevard LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-6411 Beckley Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
Guilford Real Estate Trust 1998-1
Grantor Trust
100% Beneficiary is BioMed Realty, L.P.,
Trustee is BMR-6411 Beckley Street LLC
Utah
BMR-9900 Belward Campus LLC
Limited Liability Company
100% by BMR-9900 Belward Campus Holdings LLC
Delaware
BMR-9900 Belward Campus Borrower LLC
Limited Liability Company
100% by BMR-9900 Belward Campus Holdings LLC
Delaware
BMR-9900 Belward Campus Holdings LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-9901 Belward Campus LLC
Limited Liability Company
100% by BMR-9901 Belward Campus Holdings LLC
Delaware
BMR-9901 Belward Campus Borrower LLC
Limited Liability Company
100% by BMR-9901 Belward Campus Holdings LLC
Delaware
BMR-9901 Belward Campus Holdings LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




BMR-Belward Campus Drive LSM LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
BMR-9920 Belward Campus Q LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Rhode Island
BMR-17190 Bernardo Center Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Blackfan Circle LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Bridgeview LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Bridgeview II LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Broadway LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-550 Broadway LP (f/k/a BMR-Cray LP)
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Bunker Hill LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Coast 9 LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-58 Charles Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-320 Charles LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




BMR-134 Coolidge Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-6300 Dumbarton Circle LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-350 E Kendall F LLC
Limited Liability Company
100% by BMR-PR II LLC
Delaware
BMR-650 E Kendall B LLC
Limited Liability Company
100% by BMR-PR II LLC
Delaware
BMR-475 Eccles Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-2600 Eisenhower Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-201 Elliott Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-21 Erie Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-40 Erie Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Executive Drive LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-4570 Executive Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-500 Fairview Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-530 Fairview Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




BMR-2282 Faraday Avenue LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Fresh Pond Research Park LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-700 Gateway LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-750,800,850 Gateway LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-900 Gateway LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-1000 Gateway LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Gateway/Oyster LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Gazelle LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-350 George Patterson Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
Granta Park JCo 1 Limited
Company Limited by Shares
100% by BMR LLC
Jersey
BMR-7 Graphics Drive LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Hampshire LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




BMR-201 Industrial Road LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-3525 John Hopkins LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-3545-3575 John Hopkins LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-6500 Kaiser Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-450 Kendall Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-500 Kendall Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Kendall Development LLC
Limited Liability Company
100% by BMR-PR II TRS LLC
Delaware
BMR-Kendall Holdings LLC
Limited Liability Company
100% by BMR-PR II TRS LLC
Delaware
BMR-145 King of Prussia Road GP LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-145 King of Prussia Road LP
Limited Partnership
99.5% LP Interest by BioMed Realty, L.P.

0.5% GP Interest by BMR-145 King of
Prussia Road GP LLC
Delaware


BMR-Landmark at Eastview LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Lincoln Centre LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




10165 McKellar Court, L.P.
Limited Partnership
22% GP Interest by BMR-10165 McKellar Court GP LLC
California
BMR-10165 McKellar Court GP LLC
Limited Liability Company
100% by BioMed Realty, L.P.
California
BMR-Medical Center Drive LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-3450 Monte Villa Parkway LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-6114-6154 Nancy Ridge Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-6828 Nancy Ridge Drive LP
Limited Liability Company
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-One Research Way LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-180 Oyster Point LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-200 Oyster Point LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Pacific Center LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Pacific Research Center LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-3500 Paramount Parkway LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




BMR-Patriot LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-335-395 Phoenixville Pike LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Research Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Road to the Cure LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Rogers Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-10240 Science Center Drive LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-10255 Science Center LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Shady Grove Road HQ LLC
Limited Liability Company
100% by BMR-Shady Grove Holdings LLC
Maryland
BMR-Shady Grove Holdings LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Shady Grove B LLC
Limited Liability Company
100% by BMR-Shady Grove Holdings LLC
Delaware
BMR-Shady Grove D LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-200 Sidney Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Sorrento Plaza LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




BMR-Sorrento Valley Boulevard LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-11388 Sorrento Valley Road LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Spring Mill Drive GP LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Spring Mill Drive, LP
Limited Partnership
1% GP Interest by BMR-Spring Mill Drive GP LLC 99% LP Interest by BioMed Realty,
L.P.
Delaware
BMR-Summers Ridge LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Torreyana LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-9865 Towne Centre LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-9885 Towne Centre LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Trade Centre Avenue LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-6611 Tributary Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
BMR-900 Uniqema Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-1000 Uniqema Boulevard LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




BMR-325 Vassar Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-3200 Walnut Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Waples LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-Wateridge LP
Limited Partnership
0% GP Interest by BMR-GP LLC
100% LP Interest by BioMed Realty, L.P.
Delaware
BMR-675 West Kendall Street LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-50 West Watkins Mill LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-West Watkins Mill LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
BMR-Weston LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Delaware
Wexford Agent Corporation
Corporation
100% by BioMed Realty, L.P.
Maryland
Wexford Development, LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
Wexford Finance, LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
Wexford Management, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford Science & Technology, LLC
Limited Liability Company
100% by BioMed Realty, L.P.
Maryland
Wexford Science Center 2, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland




SCHEDULE 4.4



--------------------------------------------------------------------------------




Wexford-UCSC II GP, LLC
Limited Liability Company
50% by Wexford Science Center 2, LLC
Delaware
Wexford-UCSC II, LP
Limited Partnership
59.5% LP Interest by Wexford Science Center 2, LLC


1% GP Interest by Wexford-UCSC II GP, LLC
Delaware
3737 Fee Owner, LLC
Limited Liability Company
89% by Wexford-UCSC 3737, LLC
Delaware
Wexford-UCSC 3737 Joint Venture, LLC
Limited Liability Company
68% by Wexford Science Center 2, LLC
Delaware
Wexford-UCSC 3737 Member, LLC
Limited Liability Company
100% by Wexford-UCSC 3737 Joint Venture, LLC
Delaware
Wexford-UCSC 3737, LLC
Limited Liability Company
89% by Wexford-UCSC 3737 Joint Venture, LLC


11% by Wexford-UCSC 3737 Member, LLC
Delaware
Wexford 4320 Forest Park, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
BRDG Park at Danforth Center, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Missouri
Wexford Danforth, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland
Hershey Research One, LLC
Limited Liability Company
100% by Wexford Hershey Holdings One, LLC
Delaware
Hershey Research Two, LLC
Limited Liability Company
100% by Wexford Hershey Holdings Two, LLC
Delaware
Wexford Hershey Holdings One, LLC
Limited Liability Company
100% by Wexford Hershey, LLC
Delaware
Wexford Hershey Holdings Two, LLC
Limited Liability Company
100% by Wexford Hershey, LLC
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




Wexford Hershey, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Hershey Center for Applied Research, Inc.
Non-profit (501(c)(4)) corporation
50% by Wexford Science & Technology, LLC
Pennsylvania
Townsend CRB Development, LLC
Limited Liability Company
100% by Wexford Development, LLC
Maryland
CRB Federal, LLC
Limited Liability Company
0.1% by CRB Investors, LLC
Delaware
CRB Investors, LLC
Limited Liability Company
100% by BioMed Realty Holdings II, Inc.
Delaware
Townsend Chicago, LLC
Limited Liability Company
90% by CRB Investors, LLC


10% by CRB Federal, LLC
Delaware
Wexford Miami Holding, LLC
Limited Liability Company
99% by Wexford Science & Technology, LLC


1% by BMR-Wexford LP
Delaware
Wexford Miami, LLC
Limited Liability Company
100% by Wexford Miami Holding, LLC
Delaware
Wexford ODU, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford ODU 2, LLC
Limited Liability Company
99% by Wexford Science & Technology, LLC


1% by BMR-Wexford LP
Delaware
Wexford Maryland BioPark One, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Baltimore Life Science Research Park, LLC
Limited Liability Company
100% by Wexford Maryland BioPark One, LLC
Delaware
Baltimore LSRP One, Business Trust
Statutory Trust
100% by Baltimore Life Science Research Park, LLC
Maryland




SCHEDULE 4.4



--------------------------------------------------------------------------------




Baltimore LSRP Two, Business Trust
Statutory Trust
100% by Baltimore Life Science Research Park, LLC
Maryland
BLSRP Funding I, LLC
Limited Liability Company
100% by Baltimore LSRP One, Business Trust
Delaware
BLSRP Funding II, LLC
Limited Liability Company
100% by Baltimore LSRP Two, Business Trust
Delaware
BSP Holding, LLC
Limited Liability Company
99% by Wexford BSP Partners, LLC


1% by BMR-Wexford LP
Maryland
Building Two Café, LLC
Limited Liability Company
100% by BioMed Realty Holdings, Inc.
Delaware
Wexford BSP Funding, LLC
Limited Liability Company
100% by Wexford UMB 2, LLC
Maryland
Wexford BSP Partners, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland
Wexford UMB 2, LLC
Limited Liability Company
100% by BSP Holding, LLC
Maryland
Baltimore Garage Funding, LLC
Limited Liability Company
100% by Wexford Baltimore Garage, LLC
Maryland
Wexford Baltimore Garage, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland
Wexford Building 91 Manager, LLC
Limited Liability Company
100% by BioMed Realty Holdings II, Inc.
Delaware
Wexford Building 91 Developer, LLC
Limited Liability Company
100% by Wexford Development, LLC
Delaware
Wexford Building 91 MT, LLC
Limited Liability Company
0.01% by Wexford Building 91 Manager, LLC
Delaware
Wexford Winston-Salem Building 91, LLC
Limited Liability Company
100% by Wexford Winston-Salem Holding, LLC
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




Wexford Winston-Salem Holding, LLC
Limited Liability Company
65% by Wexford Building 91 Manager, LLC


35% by Wexford Building 91 MT, LLC
Delaware
Wexford Heritage Development, LLC
Limited Liability Company
100% by Wexford Development, LLC
Delaware
Wexford Heritage Manager, LLC
Limited Liability Company
100% by BioMed Realty Holdings II, Inc.
Delaware
Wexford Heritage, LLC
Limited Liability Company
100% by Wexford Heritage Holding, LLC
Delaware
Wexford Heritage Holding, LLC
Limited Liability Company
70% by Wexford Heritage Manager, LLC


30% by Wexford Heritage MT, LLC
Delaware
Wexford Heritage MT, LLC
Limited Liability Company
0.01% by Wexford Heritage Manager, LLC
Delaware
Wexford Miami 1851, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford Miami Property Acquisitions, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford-UCSC III GP, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford-UCSC III, L.P.
Limited Partnership
1% GP Interest by Wexford-UCSC III GP, LLC


99% LP Interest by Wexford Science & Technology, LLC
Delaware
Wexford-UCSC 3400 Associates GP, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




Wexford-UCSC 3400 Associates, L.P.
Limited Partnership
1% GP Interest by Wexford-UCSC 3400 Associates GP, LLC


99% LP Interest by Wexford Science & Technology, LLC
Delaware
BioPark Fremont, LLC
Limited Liability Company
50% by Wexford BioPark Land Acquisition I, LLC
Delaware
Wexford BioPark Land Acquisition I, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Maryland
BSP Three Holding, LLC
Limited Liability Company
100% by Wexford BSP Three Partners, LLC
Delaware
Wexford Baltimore-Poppleton, LLC
Limited Liability Company
100% by BSP Three Holding, LLC
Maryland
Wexford BSP Three Partners, LLC
Limited Liability Company
99% by Wexford Science & Technology, LLC


1% by BMR-Wexford LP
Delaware
Wexford Maryland BioPark 3, LLC
Limited Liability Company
100% by BSP Three Holding, LLC
Delaware
Wexford Building 60 Manager, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford Winston-Salem Building 60, LLC
Limited Liability Company
100% by Wexford Winston-Salem Holding 60, LLC
Delaware
Wexford Winston-Salem Holding 60, LLC
Limited Liability Company
99% by Wexford Building 60 Manager, LLC


1% by BMR-Wexford LP
Delaware
Wexford Building 90 Manager, LLC
Limited Liability Company
100% by BioMed Realty Holdings II, Inc.
Delaware
Wexford Winston-Salem Building 90, LLC
Limited Liability Company
100% by Wexford Winston-Salem Holding 90, LLC
Delaware




SCHEDULE 4.4



--------------------------------------------------------------------------------




Wexford Winston-Salem Holding 90, LLC
Limited Liability Company
15% by Wexford Building 90 MT, LLC


85% by Wexford Building 90 Manager, LLC
Delaware
Wexford Building 90 MT, LLC
Limited Liability Company
1% by Wexford Building 90 Manager, LLC
Delaware
Wexford Building 90 Developer, LLC
Limited Liability Company
100% by Wexford Development, LLC
Delaware
Wexford Durham Chesterfield, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware
Wexford 3801 Chestnut, LLC
Limited Liability Company
100% by Wexford Science & Technology, LLC
Delaware



Subsidiaries Subject to Options, Warrants or Other Rights to Purchase Capital
Stock:


JOINT VENTURE ARRANGEMENTS / PROPERTIES
A.
Wexford-UCSC II, LP / 3711 Market Street, Philadelphia, PA

1.
Limited Partnership Agreement dated April 3, 2007 contains (i) a right of first
offer at Section 4.6 if either partner proposes to sell the asset; (ii) a right
of first offer at Section 7.3 if either partner elects to sell its partnership
interest; and (ii) a buy/sell provision for any partner at Section 8.1

B.
Wexford-UCSC II GP, LLC / 3711 Market Street, Philadelphia, PA

1.
Limited liability company interests are subject to purchase options and buy/sell
provisions of related limited partnership (Wexford-UCSC II, LP)

C.
Wexford-UCSC 3737 Joint Venture, LLC / 3737 Market Street, Philadelphia, PA

1.
Limited Liability Company Agreement dated August 8, 2012 contains (i) a right of
first offer at Section 4.10 if either member proposes to sell the asset, (ii) a
right of first offer at Section  7.3 if either member elects to sell its LLC
interest and (iii) a buy/sell provision for any member at Section 8.1

D.
3737 Fee Owner, LLC / 3737 Market Street, Philadelphia, PA




SCHEDULE 4.4



--------------------------------------------------------------------------------




1.
Penn Presbyterian Medical Center has the right to purchase Wexford’s 89%
interest for $890 once Penn Presbyterian Medical Center has taken occupancy of
its space in accordance with lease agreement

E.
BioPark Fremont, LLC / 3737 Market Street, Philadelphia, PA

1.
Amended and Restated Operating Agreement dated April 17, 2012 contains an option
to purchase in favor of RPC Poppleton, LLC and a mandatory buy/sell procedure in
favor of both members

F.
BMR-PR II LLC/350 E. Kendall and 650 E. Kendall, Cambridge, MA

1.
Second Amendment to the Operating Agreement of BMR-PR II LLC contains a buy/sell
procedure in favor of both members

HISTORIC TAX CREDIT SYNDICATION ARRANGEMENTS / PROPERTIES
A.
CRB Federal, LLC / Illinois Institute of Technology, Chicago, IL

1.
Wexford may become obligated under put/call provision of limited liability
company agreement to purchase all of the ownership interests of Banc of America
after end of historic tax credit recapture period

B.
Wexford Building 91 MT, LLC / Wake Forest Building 91, Winston-Salem, NC

1.
Wexford may become obligated under put/call provision of limited liability
company agreement to purchase all of the ownership interests of U.S. Bancorp
Community Development Corporation after end of historic tax credit recapture
period

C.
Wexford Heritage MT, LLC / Heritage Building, St. Louis, MO

1.
Under limited liability company agreement, Wexford may become obligated to
purchase all of the ownership interests of U.S. Bancorp Community Development
Corporation if project is not completed by outside date or sufficient federal
historic tax credits are not delivered

2.
Wexford may become obligated under put/call provision of limited liability
company agreement to purchase all of the ownership interests of U.S. Bancorp
Community Development Corporation after end of historic tax credit recapture
period

D.
Wexford Building 90 MT, LLC / Wake Forest Building 91, Winston-Salem, NC

1.
Under limited liability company agreement, Wexford may become obligated to
purchase all of the ownership interests of U.S. Bancorp Community Development
Corporation if project is not completed by outside date or sufficient federal
historic tax credits are not delivered

2.
Wexford may become obligated under put/call provision of limited liability
company agreement to purchase all of the ownership interests of U.S. Bancorp
Community Development Corporation after end of historic tax credit recapture
period




SCHEDULE 4.4



--------------------------------------------------------------------------------













SCHEDULE 4.4



--------------------------------------------------------------------------------

 

SCHEDULE 4.19
PROJECTS


Property Name
Ownership
1.
1522 217th Place S.E.
Bothell, Washington 98021


Fee Simple
2.
270 Albany Street
Cambridge, Massachusetts 02139-4210
Fee Simple
3.
34790 Ardentech Court
Fremont, California 94555-3657
Fee Simple
4.
34175 Ardenwood Boulevard
Fremont, California 94555
Fee Simple*
5.
Ardsley Park
410, 420, 430, 440, 444 and 460 Saw Mill River
Road, Ardsley, New York 10502
Fee Simple
6.
8808 Balboa Avenue
San Diego, California 92123
Fee Simple
7.
700, 720, and 740 Bay Road
Redwood City, California 94063


Fee Simple
8.
3240, 3260, 3280 Bayshore Blvd
Brisbane, California 94005
Fee Simple
9.
6411 Beckley Street
Baltimore, Maryland 21224
Fee Simple
10.
9900 Belward Campus Drive
Rockville, Maryland 20850
Fee Simple
11.
9901 Belward Campus Drive
Rockville, Maryland 20850
Fee Simple
12.
9911 Belward Campus Blvd
Rockville, Maryland 20850
Fee Simple
13.
9920 Belward Campus Drive
Rockville, Maryland 20850
Fee Simple
14.
320 Bent Street
Cambridge, Massachusetts 02142
Leasehold Interest
15.
301 Binney Street
Cambridge, Massachusetts 02142
Leasehold Interest
16.
301 Binney Street Garage
Cambridge, Massachusetts 02142


Leasehold Interest
17.
Kendall Crossing Apartments
157 Sixth Street
Cambridge, Massachusetts 02142
Leasehold Interest
18.
17190 Bernardo Center Drive
San Diego, California 92128
Fee Simple
19.
3 Blackfan Circle
Boston, Massachusetts 02115
Fee Simple






SCHEDULE 4.19





--------------------------------------------------------------------------------




Property Name
Ownership
20.
Bridgeview Technology Park
24500 Clawiter Road
24600 Industrial Boulevard
24546 Industrial Boulevard
Hayward, California 94545
Fee Simple
21.
Bridgeview Technology Park II
24590 Clawiter Road
Hayward, California 94545
Fee Simple
22.
210 Broadway
Cambridge, Massachusetts 02139
Fee Simple
23.
550 Broadway Avenue
Redwood City, CA 94063
Fee Simple
24.
3030 Bunker Hill Street
San Diego, California 92109
Fee Simple
25.
58 Charles Street
Cambridge, Massachusetts 02141
Fee Simple
26.
320 Charles Street
Cambridge, Massachusetts 02141


Fee Simple
27.
134 Coolidge Avenue
Watertown, Massachusetts 02472
Fee Simple
28.
6300 Dumbarton Circle
Fremont, California 94555
Fee Simple
29.
350 Kendall Street
Cambridge, Massachusetts 02142
Fee Simple*
30.
650 E Kendall Street
Cambridge, Massachusetts 02142


Fee Simple*
31.
475 Eccles Avenue
South San Francisco, California 94080


Fee Simple
32.
201 Elliott Avenue
Seattle, Washington 98119


Fee Simple
33.
21 Erie Street
Cambridge, Massachusetts 02139


Fee Simple
34.
40 Erie Street
Cambridge, Massachusetts 02139-4254


Fee Simple
35.
47 Erie Street
Cambridge, Massachusetts 02139


Fee Simple
36.
4775 and 4785 Executive Drive
San Diego, California 92121


Fee Simple
37.
4570 Executive Drive
San Diego, California 92121


Fee Simple




SCHEDULE 4.19



--------------------------------------------------------------------------------




Property Name
Ownership
38.
500 Fairview Avenue
Seattle, Washington 98109


Leasehold Interest
39.
530 Fairview Avenue
Seattle, Washington 98109


Fee Simple
40.
2282 Faraday Avenue
Carlsbad, California 92008


Fee Simple
41.
Fresh Pond Research Park
25, 27/31, 33/45, 51 and 61 Moulton Street and 665 Concord Avenue Cambridge,
Massachusetts 02138
Fee Simple
42.
700 Gateway Boulevard
South San Francisco, California 94080-7023


Fee Simple
43.
750, 800, and 850 Gateway Boulevard
South San Francisco, California 94080-7023


Fee Simple
44.
900 Gateway Boulevard
South San Francisco, California 94080-7023


Fee Simple
45.
1000 Gateway Boulevard
South San Francisco, California 94080-7023


Fee Simple
46.
Pacific Research Center
7333, 7555, 7575, 7677, 7707, 7979, 7999, 7700, 7600, and 7500 Gateway
Boulevard, Newark, California 94560
Fee Simple
47.
2855 Gazelle Court
Carlsbad, California 92010


Fee Simple
48.
350 George Patterson Boulevard
Bristol, Pennsylvania 19007


Fee Simple
49.
7 Graphics Drive
Ewing, New Jersey 08628


Fee Simple
50.
Granta Park
Great Abingdon, Cambridge, England CB21 6GP
Freehold Estate
51.
50 and 60 Hampshire Street
Cambridge, Massachusetts 02139


Fee Simple
52.
201 Industrial Road
San Carlos, California 94070


Fee Simple
53.
3525 John Hopkins Court
San Diego, California 92121


Fee Simple




SCHEDULE 4.19



--------------------------------------------------------------------------------




Property Name
Ownership
54.
3545-3575 John Hopkins Court
San Diego, California 92121


Fee Simple
55.
6500 Kaiser Drive
Fremont, California 94555


Fee Simple
56.
450 Kendall Street
Cambridge, Massachusetts 02142-1108


Leasehold Interest
57.
500 Kendall Street
Cambridge, Massachusetts 02142-1108


Fee Simple
58.
145 King of Prussia Road
Radnor, Pennsylvania 19087


Fee Simple
59.
Landmark at Eastview
735, 745,755, 765, 767, 769, 771, 777, 785, 795, 796 Old Saw Mill River Rd.,
Tarrytown, New York 10591
1 Saw Mill River Road, Hawthorne, New York 10532
Fee Simple
60.
10165 McKellar Court
San Diego, California 92121


Fee Simple*
61.
200, 300, 400, 500, 600, 700 and 800 Lincoln Centre Dr., Foster City, California
94044
Fee Simple
62.
9704 and 9708 – 9714 Medical Center Drive
Rockville, Maryland 20859


Fee Simple
63.
3450-3451 Monte Villa Parkway
Bothell, Washington 98021


Fee Simple
64.
6114, 6118, 6122, 6124, 6126 and 6154 Nancy Ridge Drive, San Diego, California
92121


Fee Simple
65.
6828 Nancy Ridge Drive
San Diego, California 92121


Fee Simple
66.
One Research Way
Princeton, New Jersey 08536


Fee Simple
67.
180 Oyster Point Boulevard
South San Francisco, California 94080-7023


Fee Simple
68.
200 Oyster Point Boulevard
South San Francisco, California 94080-7023


Fee Simple
69.
5870 and 5880 Pacific Center Boulevard
San Diego, California 92121


Fee Simple




SCHEDULE 4.19



--------------------------------------------------------------------------------




Property Name
Ownership
70.
3500 Paramount Parkway
Morrisville, North Carolina 27560


Fee Simple
71.
3908 Patriot Drive
Durham, North Carolina 27703


Fee Simple
72.
335-339 Phoenixville Pike
Malvern, Pennsylvania 19355


Fee Simple
73.
1701 and 1711 Research Boulevard
Rockville, Maryland 20850


Fee Simple
74.
10835 Road to the Cure
San Diego, California 92121


Fee Simple
75.
10240 Science Center Drive
San Diego, California 92121


Fee Simple
76.
10255 Science Center Drive
San Diego, California 92121


Fee Simple
77.
14200 Shady Grove Road
Rockville, Maryland 20850


Fee Simple
78.
200 Sidney Street
Cambridge, Massachusetts 02139


Fee Simple
79.
11404 and 11408 Sorrento Valley Road
San Diego, California 92121


Fee Simple
80.
4215 Sorrento Valley Boulevard
San Diego, California 92121


Fee Simple
81.
11388 Sorrento Valley Road
San Diego, California 92121


Fee Simple
82.
11080, 11100, 11120 and 11180 Roselle Street and 11055, 11095, 11111, 11125, and
11175 Flintkote Avenue, San Diego, California 92121
Fee Simple
83.
2-30 Spring Mill Drive
Malvern, Pennsylvania 19355
   
Fee Simple
84.
9965 – 9995 Summers Ridge Road
San Diego, California 92121
Fee Simple
85.
11010 Torreyana Road
San Diego, California 92037
   
Fee Simple
86.
9855 and 9865 Towne Centre Drive
San Diego, California 92121


Fee Simple




SCHEDULE 4.19



--------------------------------------------------------------------------------




Property Name
Ownership
87.
9875 and 9885 Towne Centre Drive
San Diego, California 92121


Fee Simple
88.
2600 and 2620 Trade Centre Avenue
Longmont, Colorado 80503


Fee Simple
89.
6611 Tributary Street
Baltimore, Maryland 21224


Fee Simple
90.
900 Uniqema Boulevard
New Castle, Delaware 19720


Fee Simple
91.
1000 Uniqema Boulevard
New Castle, Delaware 19720


Fee Simple
92.
325 Vassar Street
Cambridge, Massachusetts 02139-4818


Fee Simple
93.
9535 Waples Street
San Diego, California 92121


Fee Simple
94.
1825, 1865, 1885 33rd Street/ 3200 Walnut Street
Boulder, Colorado 80301


Fee Simple
95.
10420, 10480, 10520 Wateridge Circle
San Diego, California 92121


Fee Simple
96
675 West Kendall Street
Cambridge, Massachusetts 02142-1110


Fee Simple
97.
50 West Watkins Mill Road
Gaithersburg, Maryland 20878


Fee Simple
98.
55 and 65 West Watkins Mill Road
Gaithersburg, Maryland 20878


Fee Simple
98.
3000 Weston Parkway
Cary, North Carolina 27513
Fee Simple
100.
17, 19, 21, 23, and 25 N. Fremont Avenue and 745 West Fayette Street, Baltimore,
Maryland


Fee Simple – through 50% interest in LLC*
101.
One North Poppleton Street Garage, Baltimore, Maryland 21201
Subleasehold Interest
102.
Units 1 and 2, 800 W. Baltimore Street, Baltimore, Maryland 21201 – UMB 1
Subleasehold Condominium Interest
103.
801 W. Baltimore Street, Baltimore, Maryland 21201 – UMB 2
Leasehold Interest




SCHEDULE 4.19



--------------------------------------------------------------------------------




Property Name
Ownership
104.
3440 South Dearborn St., Chicago, Illinois 60616
Leasehold Interest
105.
1005 N. Warson Rd., Ste. Louis, Missouri 63132
Leasehold Interest
106.
4320 Forest Park Ave., St. Louis, Missouri 63108


Leasehold Interest
107.
1951 NW 7th Avenue, Miami, Florida 33136
Leasehold Interest
108.
Units 1 and 2, 1214 Research Blvd., Hershey, Pennsylvania 17036
Leasehold Condominium Interest
109.
4111 Monarch Way, Norfolk, Virginia 23508
Leasehold Interest
110.
4211 Monarch Way, Norfolk, Virginia 23508
Leasehold Interest
111.
Units 1 through 7, 3711 Market Street, Philadelphia, Pennsylvania
Leasehold Condominium Interest
112.
575 N. Patterson Avenue, Winston-Salem, North Carolina 27105


Fee Simple – through interest in LLC’s
113.
4240-4270 Duncan Avenue and 4165-4201 Duncan Avenue, St. Louis Missouri 63110
Leasehold Interest
114.
3737 Market Street, Philadelphia, Pennsylvania 19104
Leasehold Interest
115.
525-635 Vine Street, Winston-Salem, North Carolina 27157
Fee Simple – through interest in LLC’s
116.
873 W. Baltimore Street, Baltimore, Maryland 21201
Leasehold and Reversionary Interest
117.
2010 NW 6th Place, 2003 NW 7th Ave, 2027 NW 7th Avenue, Miami, Florida 33127
Fee Simple



*Such properties are owned by Investment Affiliates of Borrower.













SCHEDULE 4.19

